 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment, and that the December 1960 reduction in her pay was a continuing dis-crimination against her.Accordingly,as to Raider I shall recommend that the Re-spondent offer to her full and correct reinstatement and make her whole.I shall recommend that the Respondent be ordered to make all of the above-namedemployees whole for any loss of earnings they may have suffered because of thediscrimination against them,by payment of a sum of money equal to the amounttheynormally would have earned as wages from the date of their discrimination tothe date of their reinstatement,less their net earnings during said period,with back-pay computed on a quarterly basis in the manner establishedby theBoard inF.W. Woolworth Company,90NLRB 289.Iwill also recommend that the Re-spondent make available to the Board,upon request,payroll and other records tofacilitate the determination of the amounts due under this remedy.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section7 of the Act.Upon thebasis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.District 65,Retail,Wholesale and Department Store Union,AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.2.TheRollash Corporation is an employer within the meaning of Section 2(2)of the Act.3.All employees of the Respondent employed at its plant,excluding the book-keeper,the father,brother,and father-in-law of the president, and all supervisors asdefined in the Act, constitute,and have at all times material to this proceeding con-stituted,a unit appropriate for the purposes of collective bargaining within themeaning of Section9(b) of the Act.4.District 65, Retail,Wholesale and Department Store Union,AFL-CIO, was onJuly 27,1960,and at all times since has been,the exclusive representative of allthe employees in the aforesaid appropriate unit for the purposes of collective bargain-ing within the meaning of Section9(a) of the Act.5.By discharging or otherwise discriminating against its employees,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.6.By refusing to bargaincollectivelywiththeUnion as the exclusive repre-sentative of the employees in the aforesaid appropriate unit, as found above, theRespondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a) (5) ofthe Act.7.By the foregoingconduct and by prohibiting its employees from discussingunion activities on their own time on company premises,the Respondent has inter-fered with, restrained,and coerced employeesin the rightsguaranteed in Section 7of theAct, and thereby hasengaged in and is engaging in unfair labor practices withinthe meaning of Section8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Rubin Brown,an Individual,d/b/a Ace Wholesale ElectricalSupply Co.;Brown Wholesale Electric Co.;Excel ElectricalSupply Co.;Courtesy Wholesale Electric Co.andHyman RamBrown Employees AssociationandHymanRam.CasesNos.21-CA-3747 and 21-CB-1419. September 29, 1961DECISION AND ORDEROn January 12, 1961, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, finding that133 NLRB No. 55. ACE WHOLESALE ELECTRICAL SUPPLY CO.,ETC.481the Respondent Employer and the Respondent Association had en-gaged in and were engaging in certain unfair labor practices in viola-tion of Section 8(a) (1), (2),and (3)and Section 8(b) (1) (A) and(2), respectively, of the National Labor Relations Act, as amended,and recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Employer filedexceptions to the Intermediate Report and a supporting brief, whichwere adopted by the Respondent Association "to the extent that theAssociation's interests are involved."Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent Employer, Rubin Brown, an individual, doingbusiness as Ace Wholesale Electrical Supply Co., Brown WholesaleElectric Co., and Excel Electrical Supply Co., all of Los Angeles,California, and CourtesyWholesale Electric Co., Alhambra, Cali-fornia, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Domination or interference with the administration of BrownEmployees Association, or the contribution of financial or other sup-port to that organization or any other labor organization, through theparticipation of supervisory personnel in the management of itsaffairs.(b)Recognition of Brown Employees Association, or any successorthereto, as the representative of any of its employees for the purposeof dealing with any of the respondent enterprises concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother terms or conditions of employment.1The Respondent Employer's request for oral argument is hereby denied because, inour opinion,the record and brief adequately present the issues and the positions ofthe parties624067-62-vol 133-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Encouragement of membership in Brown Employees Associa-tion, or any other labor organization, by the discharge or suspensionof employees because of their failure to acquire or retain membershipin the said labor organization, or by discrimination against them inany other manner in regard to their hire or tenure of employment orany term or condition of their employment, except to the extent per-mitted by Section 8 (a) (3) of the Act, as amended.(d) Interference with, restraint, or coercion of employees, in anyother manner, in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own free choice, and to engage inother concerted activities for the purpose of collective bargaining andother mutual aid and protection, or to refrain from any and all suchactivities, except to the extent that such rights may be affected by anagreement which requires membership in a labor organization as acondition of employment, authorized in Section 8(a) (3) of the Act,as amended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, Brown Employees Association, or any successor thereto,as the representative of any of its employees for the purpose of deal-ing with the respondent enterprises concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other terms orconditions of employment.(b) Jointly and severally with the Respondent Association makewhole Hyman Ram for any loss of pay he may have suffered by reasonof the discrimination practiced against him, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze and compute the amount ofbackpay due under the terms of this Order.(d)Post at their respective places of business in Los Angeles andAlhambra, California, copies of the notice marked "Appendix A"' at-tached to the Intermediate Report.Copies of the notice, to be fur-nished by the Regional Director for the Twenty-first Region, shallbe posted immediately upon their receipt, after being duly signed bythe Respondent Employer's representative.They should remainposted for 60 consecutive days thereafter in conspicuous places, includ-8 The notice is hereby amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted for,thewords"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.483ing all places where notices to employees are customarily posted.Reasonable steps should be taken by the Respondent Employer to in-sure that these notices are not altered, defaced, or covered by any othermaterial.(e)Post at the same places and under the same conditions as setforth above, as soon as they are forwarded by the Regional Director,copies of the additional notice signed by a representative of the re-spondent labor organization and marked "Appendix B" 3 attached tothe Intermediate Report.(f)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.B. The Respondent Association, Brown Employees Association,Los Angeles, California, its officers, representatives, agents, successors,and assign, shall :1.Cease and desist from :(a)Performance, maintenance, enforcement or effectuation of itstrade agreements executed March 1, 1958, with the respondent enter-prises in respect to union security, or the execution, maintenance, en-forcement, or effectuation of any extension, renewal, modification, orsupplement of the aforesaid agreements or any superseding agreementwith the employers designated, which contains any union-securityprovision.(b)Causing or attempting to cause the respondent enterprises todischarge, suspend, or otherwise discriminate against employees be-cause of their failure to acquire or retain membership in the respondentlabor organization, or for other reasons.(c)Restraint or coercion of employees, in any other manner, in theexercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through respresentatives of theirown free choice, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with the Respondent Employer makewhole Hyman Ram for any loss of pay he may have suffered as aresult of the discrimination practiced against him, in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(b)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice marked "Appendix B" ° attached to theIntermediate Report, to be posted by the Respondent Employer atits places of business in Los Angeles and Alhambra, California, asSee footnote 2.' See footnote 2. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided above. Copies of this notice, to be furnished by the RegionalDirector, should be returned to him forthwith for appropriate-disposition,after being signed by the Respondent Association'srepresentative.(c)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, what steps havebeentaken to comply herewith.C. The Respondent Employer, its officers, agents, successors, andassigns, andthe Respondents Association, its officers, representatives,,agents,successors, and assigns, shall, jointly and severally, reimbursethe presentemployees of each respondent enterprise, and personsformerly in their employ, for moneys illegally exacted from thempursuantto the contractual union-security provisions herein foundviolative of the Act, as amended, or pursuant to any superseding agree-ments negotiatedand executed by the Respondents with similar oridentical union-security provisions.Such reimbursements should be-effectuated in themannerset forth in the section of the IntermediateReport entitled "The Remedy."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and an amended charge duly filed and served in these cases, the=General Counsel of the National Labor Relations Board caused a consolidated com-plaint and notice of hearing to be issued under Section 10(b) of the National LaborRelations Act, as amended,61 Stat.136, 73 Stat.519.Therein,Rubin Brown, anindividual doing business as Ace Wholesale Electrical Supply Co., Brown Whole-sale Electric Co., Excel Electrical Supply Co., and Courtesy Wholesale Electric Co.,designated separately by name and collectively as the Respondent Employer in thisreport, were charged jointly with the commission of certain unfair labor practices,while cooperatively functioning as an integrated enterprise,under Section 8(a)(1),(2), and(3) of the statute.Additionally,Brown Employees Association,designatedas the Respondent Association herein,was charged with the commission of unfairlabor practices under Section 8(b)(1)(A) and (2) of the Act as amended. Copiesof the consolidated complaint and notice of hearing were duly served upon eachdesignated respondent enterprise,the Respondent Association,and other interestedparties.Subsequently,an informal answer was filed in behalf of the RespondentAssoci-ation;the designated respondent enterprises submitted a joint formal answer, whicheach of the designated enterprises,however, claimed to have presented for itselfalone.In behalf of the respondent enterprises,certain jurisdictional allegations ofthe consolidated complaint were admitted;others were denied.The General Coun-sel'sallegation that the respondent enterprises conduct business as related andintegrated enterpriseswas denied.Involvement of one designated respondententerprise,Brown Wholesale, both in commerce and business activity which affectscommerce,was conceded;denials were entered,however, with respect to the allegedinvolvement of the other respondent enterprises in commerce.Additionally, thepropriety of any Board determination to assert its jurisdiction in the present con-solidated case was challenged,on grounds ofres judicataand estoppel.Certainsubstantative allegations of the consolidated complaint were admitted; the Respond-ent Employer,however, denied the commission of any unfair labor practices.Withinthe compass of a letter submitted as an informal answer, Respondent Associationmade no reference to the consolidated complaint's jurisdictional allegations; thecharge that it had committed unfair labor practices was, however, denied.Pursuant to notice,a hearing with respect to the issues was held at Los Angeles,California, on various dates between January 5 and 13, 1960, before the duly'desig-nated Trial Examiner.The General Counsel and the Respondent Employer wererepresented by counsel.Two officers of the Respondent Association noted their ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.485appearance in its behalf.Each of the parties was thereafter afforded a full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs and pro-posed findings and conclusions.At the outset of his presentation, the GeneralCounsel presented a motion to amend one of the consolidated complaint's jurisdic-tional allegations; despite the Respondent Employer's objection, the motion wasgranted.Motions to strike certain portions of the Respondent Employer's answerwere also made. One such motion-with respect to an allegation that the GeneralCounsel had solicited the charges herein-was granted.Cf.Petersen ConstructionCorp, et al,128 NLRB 969. Other motions to strike, presented in the GeneralCounsel's behalf, were denied.Prior to the completion of the Respondent Employ-er's testimonial presentation, amendment of its answer was permitted.At the closeof the case, oral argument was heardSubsequently, counsel indicated their desireto file briefs.Such documents have been received from the Respondent Employer'scounsel and the General Counsel's representative.They have been duly considered.Upon the entire testimonial record in the case, the documentary evidence received,and my observation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONA The business of the Respondent EmployerThroughout the period with which this case is concerned, Rubin Brown has beenengaged in business as a sole proprietor under the trade name and style of AceWholesale Electrical Supply Co.; his principal office and place of business has beenlocated in Los Angeles, California, where he is now, and at all times material hasbeen, continuously engaged as a wholesale distributor of electrical supplies.Theother segments of the respondent enterprise, Brown Wholesale, Excel, and Courtesy,are California corporations; Brown Wholesale and Excel maintain their principaloffices and places of business in Los Angeles while Courtesy maintains its principaloffice and place of business at Alhambra, California.Throughout the period withwhich this case is concerned, each of these respondent enterprises has been con-tinuously engaged in the wholesale distribution of electrical supplies.Respondent Rubin Brown-supplementary to his sole ownership of Ace Whole-sale, previously noted-owns the entire corporate stock of Brown Wholesale, Excel,and Courtesy.Additionally, he serves as Courtesy's president, Excel's vice president,and Brown Wholesale's secretary.(Brown Wholesale, with Los Angeles head-quarters, maintains a Phoenix, Arizona, branch.Rubin Brown, I find, functions asthe general manager of the firm's Los Angeles operation; presently, Raymond Sulli-van serves as the Phoenix general manager.)The General Counsel has alleged, andthe Respondent Employer has conceded, that Esther Brown is Courtesy's secretary;her presumptive relationship to Rubin Brown, however, has not been established oradmitted.Despite the denials presented in behalf of each designated segment of the respond-ent enterprises, the available evidence establishes that Rubin Brown-sole proprietor,stockholder, and corporate official-maintains and operates Ace Wholesale ElectricalSupply Company, together with Brown Wholesale, Excel, and Courtesy, as relatedand integrated enterprises.Record testimony will warrant an inference, for example,that credit problems from every segment of the Respondent Employer's businesscomplex are referred to Brown; bonus arrangements for every general manager restwithin his discretion.While each business entity designated appears to purchasemost of its stock-in-trade independently, the record reveals that the firms exchangegoods, services,and personnel,whenever necessary,pursuant to a cooperative ar-rangement for their mutual benefit.(The answer of the Respondent Employer contains an admission-contrary toRubin Brown's tentatively presented testimony-that Brown Wholesalemakes pur-chases for all of the respondent enterprises from 10 of more than 100 suppliers.Upon occasion, the trucks of one firm have been used to make deliveries for another.While a witness, Rubin Brown conceded that actual exchanges of stock-in-tradebetween the various respondent enterprises, calculated to eliminate shortages, occurdaily.Although the record establishes that the goods involved in such exchangesare routinelycovered byinvoices and billed,ultimately,to the recipient respondententerprise by its related supplier,LeslieFox, Excel's president and general,manager,testified credibly that the discount arrangement which his firm effectuates in con-nection with periodic statements covering such exchanges differs from the arrange-ment established for sales made to competitive wholesalers.) 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersonnel exchanges-according to the available evidence-have usually involvedtemporary transfers intended to provide some respondent enterprise with extrainventory takers.All employees transferred temporarily for this purpose appearto have been paid for the extra work involved by their regular employer.Whilethere is testimony in the record, proffered without contradiction, that firms whichborrow extra help for inventory purposes routinely reimburse firms supplying helpfor their added payroll costs, the arrangement illustrates the degree of cooperativeintegration which the respondent enterprises practice.Once, an Ace employee whobecame involved in a dispute with a fellow worker was told by the firm's generalmanager, that very day, that he would betransferredto Brown Wholesale's employ;he was terminated by Ace and hired at Brown Wholesale, I find, without an employ-ment interview or break in service.Finally,note should be taken of thefact that the Respondent Employer's 1957 master group insurance policy, togetherwith its 1958 supplement, was issued upon the application of Brown Wholesale, byRubin Brown, owner, to cover the employees of Ace, Courtesy, and Excel, designatedas the applicant firm's wholly owned subsidiaries.Available evidence establishes alsothat the Respondent Rubin Brown has unilaterally established and maintained acommon collective-bargaining policy for the respondent enterprises, evidenced par-ticularlyby their parallel agreements in 1957-58 with the Respondent labororganization.During the 12-month period which ended September 30, 1959, Brown Wholesale,Excel, Courtesy, and Rubin Brown each separately received products valued in excessof $50,000 from out-of-State sources, directly or indirectly. (At the Respondent Em-ployer's instance, stipulations have been noted that, for the 6 months prior to March31, 1959, Brown Wholesale's operation in Los Angeles had $320,969.70 in sales and$256,776 in purchases; approximately 90 percent of the firm's indicated purchaseswere made locally, but 70 to 80 percent of the local purchases had out-of-State pointsof origin.Brown Wholesale's Phoenix, Arizona, branch, during the same period,had $992,994.97 in sales and $780,530 in purchases, about 95 percent of its pur-chases, whether from local or out-of-State sources, had out-of-State points of origin.During the 3-month period which ended March 31, 1959, Rubin Brown, doing busi-ness as Ace Wholesale, made $325,591.36 worth of sales and $274,799 worth of pur-chases; about 80 to 90 percent of his purchases originated outside the State of Cali-fornia.Stipulated figures for the fiscal year ending March 31, 1959, also establishthatCourtesy sold $795,987.52 worth of goods and made $670,949.39 worth ofpurchases, that Excel had $686,887.58 in sales and $567,851.04 in purchases, and that80-90 percent of the goods purchased by each designated enterprise, whether fromlocal or out-of-State sources, had out-of-State points of origin.)During the sameperiod, Brown Wholesale shipped products valued in excess of $50,000 outside theState of California, specifically to its Phoenix, Arizona, branch.Upon the record considered as a whole-evaluated with due regard for the con-cessions embodied in the answer jointly filed by the respondent enterprises-I findthatRubin Brown and the designated enterprises have conducted their business,throughout the period with which this case is concerned, as related and integratedenterprises.For every relevant purpose, they may be considered a single, integratedemployer, within the meaning of Section 2(2) of the Act, as amended, engagedin commerce and business activities which affect commerce within the meaning ofSection 2(6) and (7) of the statute.Dearborn Oil and Gas Corporation,125 NLRB645;Canton, Carp's Inc.,125 NLRB 483;Thomas Morelli and Charles Morellid/b/a Morelli Brothers and Capital Transport Co., Inc.,123 NLRB 635, 638. Cf.The Fluor Corporation, Ltd.,123 NLRB 1877, 1898. And with due regard for thejurisdictional standards which the Board presently applies-seeSiemonsMailingService,122 NLRB 81, and related cases-I find, also, that assertion of the Board'sjurisdiction in this case, whether predicted upon the separate activity of the re-spondent enterprises in commerce or their collective activity, would be warrantedand necessary to effectuate the statutory objectives.B. The Respondent AssociationBrown Employees Association, designated as the Respondent Association in thisreport, is a labor organization within the meaning of Section 2(5) of the Act, asamended, which admits to membership employees of the Respondent Employer only.11.RES JUDICATA AND ESTOPPELA. IssuesDespite my conclusion, above, with respect to this Agency's statutory jurisdictionherein, and the sufficiency of the Respondent Employer's involvement in commerce ACE WHOLESALEELECTRICAL SUPPLY CO., ETC.487towarrant Board exercise of that jurisdiction, a threshold contention has beenpresentedbased upon the fact that certain representation petitions previously filedby the respondent enterprises were dismissed by the Regional Director, adnunistra-tively, pursuant to a determination that the business operations involved were solimited in scope that the purposes of the statute would not be effectuated by anyfurther utilization of Board process. It is the Respondent Employer's contentionthat the Regional Director's prior determination should be consideredres Judicatainthis consolidated matter and, further that the Board ought to consider its right toassert jurisdiction barred by estoppel.Additionally, counsel for the RespondentEmployer argues that an attempt to apply the statute "retroactively and withoutprevious notice" would deprive the respondent enterprises of property without dueprocess of law.oB. BackgroundIn September and October 1956, various employees of the several respondent en-terpriseswere solicited to join Local 578 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America. Thereafter, throughitsattorney, Brown Wholesale filed a representation petition dated November 9,1956, with the Regional Director for the Board's Twenty-first Region, the designatedlocal of the International Brotherhood of Teamsters was alleged to have presenteda claim for recognition as an employee representative within a combined unit whichencompassed workers employed by all of the respondent enterprises, exclusive ofsupervisors and office personnel.On November 30, 1956, this petition was amended,however; the petitioner, Brown Wholesale, through its attorney, redefined the em-ployee unit involved in the Teamsters' claim as a unit limited to its own employeeswith customary exclusions.Concurrently, parallel petitions were filed in behalfof Excel, Courtesy, and Ace; each of these designated Local 578 of the Interna-tional Brotherhood of Teamsters as the labor organization interested, and limitedthe employee unit involved to the petitioner's own employees.On November 15, 1956, Secretary-Treasurer Barker of the Teamsters local ad-vised Brown Wholesale, however, that his organization had not requested and didnot then request recognition as the exclusive representative of anyone in the firm'semploy.Thereafter, on December 27, 1956, Regional Director Becker wrote Brown Whole-sale that Secretary-Treasurer Barker's disclaimer of current interest in the representa-tionof the designated firm's employees had eliminated any possible question with re-spect to their representation; the petitioner was advised, therefore, that further pro-ceedings upon its petition would not be warranted.Concurrently, Excel, Courtesy,and Ace were advised by Regional Director Becker that, under applicable jurisdic-tional standards, their separate business operations were deemed too limited in scopeto warrant assertion of the Board's jurisdiction.The petitions filed in behalf of eachof these respondent enterprises were, therefore, dismissed administratively.Noappeal from the Regional Director's action was taken by the employer petitioners.C. ConclusionsBoard determinations with respect to the assertion of jurisdiction in particularcases have normally been considered matters of Agency discretion; courts have re-versed such Board decisions only when, in their opinion, Agency discretion has been,clearly, abused.N.L.R.B. v. Pease Oil Company,279 F. 2d 135 (C.A. 2).With re-spect to the issue which the Respondent Employer has posed, Agency policy was artic-ulated considerably prior to the period with which the present consolidated complaintis concerned.Siemons Mailing Service,122 NLRB 81, 84-85. In the cited case-which established the Agency's revised jurisdictional standards by decisional rule-the Board declared that its standards would be applied to all future and currentunfair labor practice cases, even those which might involve unfair labor practicescommitted at a time when the Board would not have exercised its statutory juris-diction over the enterprise involved under jurisdictional standards previously enun-ciated.The Board observed that the mere fact of a respondent's reasonable belief,based upon knowledge of the Board's currently applicable jurisdictional standards,that the Agency's legal jurisdiction over it would not be asserted, gave it no legal,moral, or equitable right to violate statutory provisions:This is especially true since the issuance of theGussdecision, which eliminatedall possible basis for believing that in such circumstances the provisions of theAct did not apply, or that State law could or would apply to its conduct.And the Board observed that any other policy would benefit the party whoseactionshad transgressed statutory provisions, at the expense of the victim of suchactions and' 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDof public policy.SeeClyde Taylor d/b/a Clyde Taylor Company,127 NLRB 103;Mike Trama (F/V Sandy Boy),125 NLRB 151. This policy determination of theBoard has received judicial approval,N.L.R.B. v. Pease Oil Company, supra;N.L.R.B. v. Guernsey-Muskingum Electric Cooperative, Inc.,285 F. 2d 8 (C.A. 6).Absent unusual circumstances, not here present, doctrines of estoppel may not beurged, successfully, to foreclose the assertion of Agency jurisdiction under circum-stances comparable to those presented by the present record; likewise, doctrines ofres judicatacannot be found available to the respondent enterprises.N.L.R.B. v.Baltimore Transit Co, et al.,140 F. 2d 51, 54-55 (C A. 4). In this connection,see alsoOpticalWorkers' Union Local24859,et al., v. N L.R B ,229 F. 2d 170,171 (C.A. 5), cert. denied 351 U.S. 963;N.L.R.B. v. Kartarik, Inc.,227 F. 2d 190,192 (C A.8); N.L.R.B. v. Stanislaus Implement and Hardware Company, Ltd., 226F. 2d 377, 379 (C.A.9), N.L.R.B v. Gottfried Baking Co., Inc., et al.,210 F. 2d772, 781 (C.A.2); Local Union No. 12, Progressive Mine Workers of America,DistrictNo. 1 v. N.L.R.B. (Rawalt Coal Co ),189 F. 2d 1, 4-5 (C.A. 7). Thesedecisions reflect judicial approval of the Board's determination to apply, for par-ticular cases, revised jurisdictional standards promulgated after the occurrence ofthe unfair labor practices charged.Hence, my observation that established de-cisional doctrine dictates rejection of the Respondent Employers' contention thatsuch an Agency determination herein would be arbitrary and constitute an abuse ofdiscretion.With specific reference to the situation of the respondent enterprises, note shouldbe taken of the fact that the single representation petition initially filed in BrownWholesale's behalf explicitly covered all four of the present respondent enterprises;treated as a single unit appropriate for the purposes of employee representation orcollective bargaining, such a multiple-employer enterprise would clearly have beenwithin the Board's applicable jurisdictional standards.(For all that appears in the present record, indeed, the ultimate 1956 decision ofthe Respondent Employer to fragmentize the employer unit initially characterizedas appropriate for the determination of asserted representation questions and to fileseparate petitions for each of several operations affected by the Teamsters' organi-zational effort, may even have been motivated, prior to the Supreme Court'sGarmonandGussdecisions, by the specific expectations of employer counsel that anticipateddismissal of some of the petitions administratively would clear the way for judicialrelief in the State courts, should the Teamsters, organizational activity continue.)And when three of the fourpetitionsultimtaely filed were finally dismissed,administratively, because of the failure of enterprises involved to meet applicablejurisdictional criteria, the Respondent Employer was certainly apprised, effectively,that Brown Wholesale, at least, would have been considered sufficiently involved incommerce to warrant the assertion of Agency jurisdiction, and that further pro-ceedings would have been considered warranted absent the Teamsters' disclaimerof interest.Under the circumstances, the Respondent Employer's presently asserted beliefthat the Board would not exercise its jurisdiction to compel compliance with lawfor three out of four of the respondent enterprises, cannot be said to consitute eithera legal orequitable defense to statutory transgressions.CompareN.L.R.B. v. GuyF. Atkinson Company, et al.,195 F. 2d 141, 149 (C.A. 9). Therein, the NinthCircuit Court of Appeals, confronted with a factual situation ofsui generischaracter,found the retroactive application of revised jurisdictional standards inequitable, withrespect to a respondent deemed "innocentof any conscious violation" of the statute.If the fact of the respondents' innocence provided the essential basis of theAtkinsondetermination, the court's decision cannot be said to require renunciation of thisAgency's jurisdictionin the presentconsolidatedmatter.If the court's decision,however, was intendedto announcea general rule of law-when rendered-its fieldof application certainly appears to have been severely limited by the Court of Appealsfor the Ninth Circuit in cases subsequently decided.N.L.R.B. v. Forest LawnMemorial Park Association, Inc,206 F. 2d 569, 591 (C.A. 9), cert. denied 347U.S. 915;N.L.R.B. v. Charles E. Daboll, et al.,216 F 2d 143, 144 (C.A.9) cert.denied 348 U.S. 917;N L.R.B. v. W. B. Jones Lumber Company, Inc., et al.,245 F. 2d 388, 391 (C.A. 9). In thepresent case,certainly,I findit inapposite.Counsel'sadditionalcontentionthat theAgency's challengedjurisdictionalstandards ought not to beconsideredapplicable to the respondent enterprises, priorto theissuanceof the consolidatedcomplaint,because of its failure to hive thempublished in the Federal Register,must likewisebe rejected.Mrs. Owen E.Brennan,Sr.,et al. d/b/aBrennan'sFrench Restaurant,129 NLRB 52. Clearly, the Boardmay freely adopt standards by "rule of decision" without prior publication, incidentalto its disposition of cases coming beforeitfor adjudication; the authority of the ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.489Agency in this respect-exercised for many years, indeed, without effective chal-lenge-has received recent congressional consideration, sanction, and approval.Section 14(c) (1) of the Labor-Management Reporting and Disclosure Act, newlyadopted, expressly permits the Board to define the area within which its jurisdictionwill be asserted, pursuant in its discretion, either by rule of decision or by rules.adopted pursuant to the Administrative Procedure Act, appropriately published.111.UNFAIR LABOR PRACTICESA. The Respondent Association1.BackgroundShortly after the Teamsters' 1956 organizational activity began, employees offour respondent enterprises were summoned to meet at the premises of BrownWholesale after work. (The available evidence establishes, without contradiction,that Rubin Brown made the decision to summon the employees, and thatmanage-ment officials at each respondent enterprise advised them that their attendancewould be required.) Brown reported the Teamsters' organizational effort, upon theentire record, I am satisfied that he also repeated a purported threat by the labororganization to establish picket lines at the premises of each firm. (No warrantexists for any conclusion that such a threat was actually made.Brown and oneother witness testified, however, that the threat's transmittal was reported to theemployees.)Brown declared his unwillingness to recognize Teamsters as the bargaining repre-sentative of his employees, allegedly because of his uncertainty with respect totheir representation of an employee majority.The available evidence suggests thathis remarks may have conveyed the impression that he would not regard with favorany employee determination to choose Teamsters as their bargaining agent.With respect to the balance of the comments attributable to Brown, however,sharply divergent, testimony has been offeredEmployee Holden, identified as anemployee listener, reported Brown's reiteration of his dislike for unions coupledwith a plea that the employees reject unionization; he also testified, both directlyand under cross-examination,with respect to a purported comment by Brown thathe might have to "terminate" some of his business houses if the employees electedunionization.This testimony was corroborated by employee Saccorso, anotherauditor.Brown, however, testified that-with respect to the Teamsters picket linethreat-employees were advisedof their privilegeto elect self-organization or to re-frain from union membership; he testified, further, that the employees were informedof the intention of the respondent enterprisesto maintainregular operations, despitethe possible presence of a picket line. (Holden could not recall Brown's purportedstatement of his reaction to the picket line threat; the record establishes his con-cession,however, that Brownmighthave outlined his reaction to some such pur-ported threat.)According to Brown, the employees were told that everyone willingto work would be welcome; the employer denied any threat to closeone or moreof the respondent enterprises.While convinced that Holden testified honestly with respect to his recollection ofBrown's remarks after a 31h year lapse, I find Brown's version-which onewitness,at least,has corroborated-more worthy of credit.With matters in this posture, Brown and themanagersof each respondent enter-prise left the employee group.The employees, however, did not disperse.Someone,not identified for the record, suggested, that they form their own organization.Upon a favorable vote, Brown Employees Association, designated as the RespondentAssociation in this report, was formed.Without formality, apparently,HarryPerlmutter-BrownWholesale employee and father of Robert Perlmutter, AceWholesale's general manager-was elected the organization's president.2.History of the Respondent AssociationSinceitsorganization,Respondent Association appears to havelimitedmembership privileges to employees of the four respondent enterprises.Sometime inMarch 1957, apparently-despite their lack of a formal constitution or bylaws-theemployee members held their first regular officers election.Harry Perlmutter, previ-ously identified, was elected Association president; Paul Garner, identified for therecord as Brown Wholesale's shippingclerk,was elected treasurer; Vernonne Kern,Brown Wholesale's head bookkeeper and self-styled office manager, was elected theorganization's secretary.(It is the GeneralCounsel's contentionthatPerlmutter,because ofhis familialrelationship withRobertPerlmutter,Ace Wholesale'sgeneral manager, enjoyed a 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial status, reasonably calculated to persuade the Respondent Employer's em-ployees that he was a management spokesman, throughout the period with whichthis case is concerned.Garner and Kern,the General Counsel argues, possessedand exercised supervisory authority.These contentions will be considered later inthis report; the significance of any conclusion which the record may require willthen be evaluated.)Association representatives were appointed,presumably by the organization'spresident,for each respondent enterprise.Essentially,these representatives appearto have functioned as shop stewards;I so find.For Excel, Shipping and ReceivingClerk Anthony Vessella was initially designated Association representative.During this period,also, representatives of the Respondent Association and theRespondent Employer negotiated four separate but identical trade agreements, withrespect to certain conditions of employment.These agreements, with a commonMarch 1, 1957, effective date, were executed by Perlmutter and Garner for therespondent labor organization,and by Rubin Brown for each of the four respondententerprises.Theycontained only four sections:first, theRespondentAssociationwas recognized as the exclusive collective-bargaining representative of the designatedfirm's employees,exclusive of the manager and salesmen;second, each employersignatory agreed to establish and finance a medical and hospital benefit plan foremployees and their dependents, with benefits under the plan available for employeesafter 90 days of service; third, paid sick leave was established for employees with2 years of service; fourth, the term of the agreement was set for 1 year, with pro-vision for its automatic annual renewal thereafter,absent written notice of termina-tionserved by one party or the other at least 60 days prior to the agreement'sscheduled expiration or anniversary date.On March 1, 1958, these agreements were replaced by contracts with substantiallyexpanded provisions;they were executed by Perlmutter and Garner again, in theRespondent Association's behalf, and by Rubin Brown for each of the respondententerprises, separately.Each agreement executed referred to the designated em-ployer's prior recognition of the Respondent Association as exclusive collective-bargaining representative of its employees,except the manager and salesmen.Theagreements,however, went on to provide that:As the condition of continued employment,all employees in the job classifica-tions covered by this agreement shall become members of the Associationwithin one year after the date of first employment and shall thereafter main-tain membership in good standing in the Association.Each signatory employer agreed to maintain and finance the medical and hospitalbenefit plan previously established for its employees and their dependents,subject,however,to a provision that plan benefits should be available to employees after1 year of service.Additionally,the signatory employers agreed to provide $1,000worth of group life insurance for each employee with 1 year's service.New pro-visions with respect to paid vacation time were added to the contract;modified sick-leave provisions were also negotiated.Specific provision was made for retention ofthe previously established workday and workweek.The agreement also containeda provision that:As heretofore,wage increases shall be granted on an individual basis dependingon merit,length of service and economic conditions.The termination clause of the agreement provided for a 2-year contract term, fromMarch 1, 1958, to February 29, 1960, with a further provision for automatic renewalthereafter,for annual terms, absent written notice.Prior to 1959,Respondent Association,apparently,had maintained no formalstructure.Early during the designated year, however, President Perlmutter appearsto have procured the preparation of a constitution and bylaws for the organzation.(The document's origin has not been establishedfor the record.Secretary Kernmerely testified,credibly, that she had received a final draft of the constitution andbylaws from Harry Perlmutter, with the hearsay understanding that he had receivedit from an attorney previously authorized to prepare such a draft; Kern expressedthe belief, also, that the Respondent Association had ultimately paid the attorneyfor his work.)At a meeting held on March 10, 1959, the final draft of the con-stitution and bylaws was approved and adopted without revision.Twenty-six ofthe Respondent Employer's employees signified their approval by signatures on thelast page of the document.The constitution's first article identified the Respondent Association; among itsobjectives were listed: (a) the establishment and maintenance of "favorable sched-ules"of wages,hours, and other conditions of employment for members;(b) reli- ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.491ante, if possible, on "friendly negotiations and arbitration" to settle differences be-tween Association members and their employers, rather than on "strikes whichengenderneedlessstrife andantagonism" and subject the public to great hardshipand inconvenience.Finally, the article reflected a pledge by the Association to useevery effort to promote and maintain "harmonious relations" between members ofthe organization and their employers.Constitutionally,Associationmembership was limited to employees-exclusiveof officers,managers, andsalesmen-of the four respondent enterprises and anyother California wholesale electric supply companies.The relevant article provided,however, that:A new employee of the companies may not apply for membership in thisAssociation until he has been employed by any or all of the companies fortwelve consecutive months.Dues and other financial obligations of members were declared to be payable inadvance on the first day of the current calendar month.Dues not paidon or beforethe last day of the month in which the same were due,however, were declared tobe delinquent; under the constitution, delinquent members were declared not entitledto any benefits cited in the bylaws. In this connection, however, the documentprovided further that:Members who fall inarrearsthree (3) months shall stand automatically sus-pended as members of the Association and any member who so becomesdelinquent ceases to be a member in good standing. Such delinquent membersshall be restored to good standing upon payment of $7.50 reinstatement feeplus all back dues.Association affairs were to be conducted by a president, vice president, and secretaryand/or treasurer, together with an executive board composed of the officers, threemembers elected from the membership at large, and such other officers and com-mittees as the Association might determine and elect.Among other provisions relativeto the selection of officers and their duties, note should be taken of a constitu-tional provision authorizing the president to serve as the Association's official repre-sentative in dealing with employers in regard to wages, hours, and other conditionsof employment for members. Presidents were also authorized to appoint one ormoremembers of the Association in good standing as an assistant or assistants, to"organizeor police" the membership, subject to the president's direction and super-vision.Association dues were fixed at $1.50 per month, payable monthly in advance.Regular association meetings at 3-month intervals were required, subject to the rightof the Association's executive board to summon special meetings.When, shortly after the constitution's adoption, Harry Perlmutterresigned asAssociation president, Paul Garner was elected to replace him, Irving Block waselected vice president, and Vernonne Kern, already the Association's secretary, waselected to the coordinate treasurer's post.Thereafter, sometime in August 1959,Anthony Vessella resigned as the Association's representative at Excel, under cir-cumstances to be noted elsewhere in this report.Garner, I find, designated CleoHabich, Excel's head bookkeeper, to replace him, temporarily, until apermanentreplacement could be found.Habich held the post at the time of the complainant'stermination as anExcel employee, and has never been formally relieved.At the present time, apparently, the Respondent Association is dormant.No meet-tings have been held since the July 1959 meeting to be noted elsewhere in this report,and the recordis silentwith respect to any collective action for mutual aid or pro-tection undertaken by Association officers of representatives since that date.Whilethe Regional Office had the charges initially filed in the present consolidated caseunder investigation, each respondent enterprise, through its designatedgeneral man-ager, advised the Association, by letters dated November 9, 1959, that Board agentshad questioned the validity of the organization's contractual union-shop requirementpreviously noted.The Respondent Association was advised that the signatory em-ployers did not intend to compel union membership except where clearly required bycontract; under the circumstances, these employers stated that they would no longergive effect to the compulsory union membershipclauseof the 1958-1960 agreement.Assurances were given, however, that the respondent enterprises did not intendto deprive their employees of any benefits provided under other contract provisions.3.Supervisors as officersWith the record in this posture, the General Counsel contends that most Associa-tion officers, previously noted, exercise supervisory authority within the RespondentEmployer's business complex.Since any factual conclusion consistent with this 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention would be largely determinative of this Agency'sultimateconclusion withrespect to the statutory violations charged,someconsideration of the evidence rele-vant to the General Counsel's contention, at this point, would seem both appropriateand necessary.a.Paul GarnerUpon the Association's formation,Paul Garner was electedits treasurer;his sub-sequent election to the organization's presidency during April 1959 has been noted.Within the business complex of the respondent enterprises, Garner functions asBrown Wholesale's head shipper.a That enterprisemaintainsa warehouse staff ofeight employees. In addition to Garner, one employee serves as a receiver; thereare two truckdrivers, and four men who serve as order fillers and stock clerks.Rubin Brown, testifying that 50-70 percent of his own working time is spent in thefirm's warehouse, denied Garner's status as a warehouse supervisor; he insisted,specifically, that Garner did not have the authority to hire or discharge employees.The available evidence establishes, however, that Garner checks all of the ordersassembled by the order fillers, prior to shipment.Employee George Holden's testi-mony, which I credit in this connection, establishes that the head shipper generallydirects the work of the other men in the warehouse area.When Holden reportedfor his Brown Wholesaleassignment,after his Ace Wholesale termination, he re-ported to Garner; it was the latter who gave him his timecard, said that he (Garner)could use a good order filler, and pointed out the time clock's location.Thereafter,when Holden had occasion to leave work early, he told the head shipper.Whenovertime work was required, Garner was the one who queried warehouse employeesabout their desire to come in early or work overtime.According to Holden, Garnerapproved any timecard discrepancy.Upon occasion, he transferred Holden fromone task to another, telling him to stop what he was doing and to proceed to a newassignment.After 3 or 4 months at Brown Wholesale, Holden asked Garner for araiseOne month later-since nothing had happened-Holden approached RubinBrown himself.When he again requested a raise, Brown said, "Well, I will see Pauland discuss it with him"; thereafter, Holden receiveda 5-cent raise.(This testimonyby Holden with respect to the discussion precedent to his raise has not been con-tradicted.)Periodic Brown Wholesale inventory work appears to have been directedby Rubin Brown, generally, with Garner's immediateassistance.The testimony ofRam and employee Soccorso establishes, without contradiction, that Garner gavethem their inventoryassignments.Under thesecircumstances,the contention of the Respondent Employer thatBrown Wholesale's warehouse employee relationships are basically informal andloosely defined-considered together with the concomitant contention that Garnermustbe considered merelyone ofseveral trusted senior employees-misses themark.(Counsel for the RespondentEmployer wouldargue,likewise, that Brown Whole-sale operateswith asmall staff,that little division of labor is practiced, and thatRubin Brown provides necessarysupervision in his managerialcapacity.Theseaspects of the situation,whilesignificant,cannotbe considered determinative.IfRubin Brown has clothed Garner with various indicia of supervisory authority, thelimited sizeor shiftingassignmentsof Brown Wholesale's employee complementcannot detractfrom hisstatus.)While the available evidence will not support a conclusion that the head shipperpossessesany authority to hire or discharge employees, Rubin Brown clearly appearsto have acquiescedin his exerciseof authority (a) routinely to transfer employeesfromone assignmentto another, (b) responsibly to direct other employees in theperformance of their regular and overtime work, and (c) effectively to recommendwage increases.And Garner's exerciseof such authority clearly appears to haverequiredreliance uponindependent judgment.Regardless of Rubin Brown's ap-parent failure explicitly to designate him as a supervisor, I find that he regularlyexercisessupervisory authority within the statutory definition.bVernonne KernElsewhere in this report, note has been taken of the fact that Kern, elected secretaryof the Respondent Association in March 1957. was subsequently elected the organ-ization's treasurer also.As an Association officer, she serves on the organization'sexecutive committee.Kern functions as Brown Wholesale's head bookkeeper; she represents herself tothe public, concededly. as the firm's office manager. Salaried, she regularly func-tions with the assistance of two office employees, whose work she directs.During her3 years of service, she has hired six office workers and discharged four. ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.493While a witness, Kern forthrightly characterized her own position as supervisory.The available evidence, which has not been controverted, clearly establishes the ac-curacy of her characterization.c.Anthony VessellaVessella, previously identified for the record as Excel's shipping and receiving clerk,concededly functioned until August 1959 as the Association's firm representative.However, the General Counsel's contention that he exercised supervisory authorityconcomitantly, within Excel's warehouse, has been vigorously disputed.Vessella characterized himself as a mere shipping clerk and warehouse employeewho worked with one other full-time warehouseman (Hyman Ram), one part-timestock clerk (Voss), and two truckdrivers.As a witness, he denied that he possessesauthority to hire or discharge warehouse employees; he also denied participationin management decisions with respect to pay raises, and denied possessing authorityresponsibly to direct work.While he conceded his responsibility for the maintenanceof time records, he denied possession of any discretionary authority to grant per-mission for early departures.Finally-conceding that he had, occasionally, shownother employees how to perform assigned tasks-the shipping clerk insisted that hisactivities in this respect derived merely from his seniority and stock knowledge,rather than from any grant of supervisory authority.The available evidence establishes, without contradiction, that while other ware-house workers are hourly paid, Vessella is a salaried employee; as such he receivesno compensation for overtime work, whether done for Excel or the other respondententerprises.Routinely, Vessella has opened Excel's plant; occasionally, with GeneralManager Fox absent, he has closed it.The timecards of the warehouse employeesare retained by him; these men report their arrival and departure to him, personally.(Under the General Counsel's cross-examination, Vessella conceded that he "some-times, occasionally" gives men permission to go home early.Only when asked,while under redirect examination, whether he had anything to do with the mengoing home early, other than "recording" their departure on a timecard, did Vessellarespond negatively.Upon the entire record and my observation of his demeanor,I credit the shipping clerk's concession in cross-examination that his permission was"sometimes, occasionally" sought for early departures.Under the circumstances,also, I credit Ram's testimony that once, when he sought the permission of GeneralManager Fox for an early departure, Vessella told him, "I run the back, not Les.Anything you got to say, tell it to me.")Additionally, Vessella distributes payrollchecks to warehouse employees and drivers who might not be on hand to receivethem, personally, from Excel's office manager.Usually, the shipping and receiving clerk works at a warehouse bench; the em-ployee regularly assigned to assist him as a receiver works in a receiving pit, approxi-mately 10 feet distant. Invoices covering orders to be shipped may be put onVessella's bench by General Manager Fox; he (Vessella) may also write up invoices,directly, from salesmen's orders.The warehouse clerks-specifically Ram and Vossduring the period with which we are concerned-select orders, normally in sequence,from Vessella's desk; these are filed from shelved stock-in-trade, by putting theordered items in market baskets and bringing them to a table, where Vessella regu-larly checks them against their invoice.He may assist the order fillers, occasionally,by initiating the item assembly for one invoice, then assigning someone to completethe order.Once order fillers are occupied filling baskets, Vessella confines himself tochecking the items assembled for shipment.Usually, warehouse employees otherthan Vessella assemble orders and package them for shipment; Vessella may lenda hand about once a month, when the firm is very busy.He does not physically sortitems, nor does he load trucks.When orders previously marked for rush treatmentcame through, during the period with which we are concerned, Vessella would callthem to Ram's attention; the latter would give them priority.Vessella's testimony, credited, would indicate that he and Ram assisted each otherand that General Manager Fox assisted both.Nevertheless, while close cooperationappears to have been the rule in Excel's small warehouse, by observation of the wit-nesses constrains me to credit Ram's further testimony that Vessella told him whento take inventory, when to put away stock, when to check the trucks, when to go fromone task to another, and when to serve as a counter salesman.Also, Ram's credibletestimony establishes, without contradiction, that once, when Excel was short onedriver,Vessella asked him to make deliveries with the firm's truck, even though hehad no "truck" license.Upon the entire record, I credit Ram's testimony that two of his wage increaseswere received after Vessella had made representations to General Manager Fox 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his behalf, considered as a whole, available evidence requires the rejection ofVessella's testimony to the contrary.The General Counsel's contention that Vessella has exercised the authority toeffectuate discharges was vigorously contested.Upon the entire record, however,I credit testimony produced in the General Counsel's behalf which would tend tosupport a conclusion that the clerk possessed and exercised such authority.OnceWilliam Banta, truckdriver, failed to report, after Vessella had warned him toreport because the firm would be short of men. Because of Banta's failure to report,Ram had three or four trucks to unload personally. Banta did not report the nextday, however; Vessella then stated, "I'm going to get rid of him.When he comes inI'm going to have him fired." Subsequently, when Banta reported, Vessella washeard to tell him, "I gave you too many chances. I always protected you.Youcame under the influence of liquor and I always protected you. But this time youtook off about three days.Hy was stuck, and I had to call back Carl Voss from hisvacation to work the other couple days."Vessella, I find, also told Ram, Voss, andanother truckdriver that he was going to get rid of Banta because the latter hadplayed a trick once too often. I credit this testimony.Vessella denied responsibilityforBanta's discharge; he likewise denied any representation to Banta that he(Vessella) was firing him.Questioned with respect to the incident as a witness forthe Respondent Employer, however, Vessella testified as follow:A.Well, he didn't show up for work for Monday and Tuesday, and Mr. Foxgot fed up,with him andhe told me if he doesn't show up in the morning that heis discharged,he has a man for him; he is replacing the man . .Q. Did the man show up in the morning then after Mr. Fox told you this?A. In the daytime, yes, he interviewedsome man.Q. I say, did Banta show up for work the morning after Mr. Fox said thisto you?A. Yes, he showed up.Q.When he showed up had Mr. Fox come to work yet?A. No.Q. Did you say anything to Bill Banta at that time?A. I told him ,l had a message for him.Q.What did you tell him?A. That Mr. Fox didn't needhim any more,that he was going to replace him.Q. That is all you told him?A. That is all. [Emphasis supplied.]With the recordin thisposture, Vessella's own testimony establishes that he antici-pated the decision of General Manager Fox to dismiss Banta; Fox had declared his in-tention to discharge the driverif he did not show upafter a Monday-Tuesday absence;Vessella, however, advised Banta of his discharge,even though he did report,thusforcing Fox to seek a replacementlaterin the day.Upon the entire record, also, Icredit Ram's testimonywith respect to Vessella's statementon more than one occasionthat he would have to discharge him (Ram) if he did not become an Associationmember.Essentially,General Manager Fox can be said to have verified Vessella's repre-sentations with respect to his status when he told Ram, once, that he would instructthe shipping and receiving clerk toassignanother employee to work with the com-plainant herein; Vessella thereafter did so.Additionally, I find, Fox told Ram-onceat least-to ask Vessella whenever he wished to know what was to be done.Two witnesses proffered in the General Counsel's behalf-the complainant andBeverly Young, former office employee-testified to their belief, grounded in dailyobservation, that Vessella was a supervisor.And Cleo Habich, Excel's chief book-keeper and officemanager,whose supervisory authority will be noted elsewhere inthis report, herself characterized Vessella as the firm's warehouse supervisor, withfour of five subordinates.Stipulations establish the fact that Vessella has seniorityover the firm's other warehouse employees, and the fact that hiscompensation is"considerably" higher.(When Habich was under cross-examination, counsel for the Respondent Employerutilizedleading questionsto elicit aconcessionthat Vessella has been known anddesignatedmerely as Excel's shipping clerk.When asked if the firm has anotherreceiving clerk, however, Habich testified initially that Vessella does everything;then she confessed ignorance as to whether he loads or unloads trucks.On thebasis of this particular confession she was persuaded to acknowledge, generally, herignorance as to what his duties involve.Upon the entire record, however, the con-cession noted cannot legitimately be considered sufficient to offset her prior expressionofbeliefthat Vessella exercised the normal authority of a foreman or supervisor; ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.495obviously, her acknowledgment with respect to his common title,-and her confessionof ignorance with respect to thephysicalaspects of his work, may not be consideredsufficient to affect the validity of her opinion, based upon some period of observa-tion, that Vessella really exercised supervisory authority.)Upon the entire record, I am satisfied that Vessella, regardless of his commontitle-throughout the period with which this case is concerned-possessed authority,in the Respondent Employer's interest, to discipline employees, to transfer themfrom one assignment to another, to direct them responsibly in their work, and tomake effective recommendations with respect to their reward or discharge, in amanner requiring the use of independent judgment.As possessor of such authority,throughout the period with which this case is concerned, Vessella was a supervisorwithin the meaning of the Act, asamended.d.Cleo HabichWhen designated to succeed Vessella, temporarily, as the Association's Excelrepresentative,Habich was the firm's full-charge bookkeeper and office manager.Salaried, she receives "considerably more" than thesingleoffice employee subjectto her immediate supervision.During the 3-year periodsincetheAssociation'sformation, Habich has concededly discharged office employees on severaloccasionsand hired four or five replacements for such work.Undisputed testimony profferedin the General Counsel's behalf establishes that one person hired as an Exceloffice employee-Beverly Young-was interviewed and employed by Habich alone.(Even were this testimony to be discredited, the office manager's parallel testimonywould be sufficient to establish that the power of effective recommendation withrespect to employment and discharge was hers, and that Excel's generalmanagerroutinely confirmed her decisions.)There can be no doubt, upon the record, thatHabich has represented herself to employees as possessed of the authority to hireand to effectuate discharges.Finally, reference should be made to the fact that shecustomarily distributes the payroll checks; to this should be added the fact that shehandles employee applications for company loans in the form of payroll advances.Clearly,Habich possesses the authority to hire employees and to effectuate theirdischarge, to make effective recommendations with respect to such personnel action,and to direct the work of other employees, responsibly, in such a way as to requirethe use of independent judgment.Upon such a determination, she must be con-sidered a supervisor within the statute'smeaning.B. The discharge of Ram1.BackgroundHyman Ram began to work at Excel in June 1957 as a packer, receiver, stock-keeper, and order taker.Ultimately, his assigned responsibilities appear to have in-cluded many aspects of warehouse work. In September and October, shortly afterhis hire,GeneralManager Fox and Vessella repeatedly urged him to join theRespondent Association; reference has already been made, elsewhere in this report,toVessella's representation that Ram would face dismissal if he did not becomean Association member.During October or November, Ram did acquire Associationmembership; thereafter, I find, he paid monthly dues-albeit irregularly, perhaps-toVessela as Excel's Association representative. (The testimonial record suggests thatRam's dues-payment habits may, indeed, have been somewhat irregular; availableevidence with respect to the consistency of his dues payments, however, can hardly,be considered probative.)In January 1959 Ram advised Vessella that he neededmoney, temporarily, which he proposed to borrow; Vessella informed him that hewould be able to borrow the required sum from the Respondent Association withoutinterest.Thereafter, upon Vessella's recommendation, the Association providedRam with a $50 loan, which he subsequently paid off by March 1959 at the rate of$5 per week.2.The last AssociationmeetingEarly in July 1959, Ram again applied, through Vessella, for an Association loan.He reportedneedfor $100 because of hisintentionto get married; President Garner,however, rejected hisloan application.When the Respondent Association next met,Ram questionedthe proprietyof his application's rejection,and demanded a reportwith respect to thestateof theorganization's emergencyloan fund. (The recordsuggests a conflictwith respect to the date of thismeeting.Ram placed it onAugust 3 or 4; however,a canceledcheck produced from theorganization's files-representedto be the checkused to pay for the dinnerwhich preceded the Associa- 496DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion meeting-would warrant an inference that it was held on July 14, 1959,3 months.after theAprilspecial election meeting,previously noted.With the record in thisposture, I find that the meeting was held in July, actually,and that no August meet-.mg was held.)The variant accounts proffered for the record with respect to theverbal exchange which followed Ram's demand need not be reconciled.Whatevermay have been said,his demand for a report with respect to the state of the loanfund was eventually parried.Acrimonious discussion thereafter-which Ram in-sists, credibly,that he did not foster-ultimately led to the meeting's adjournment.On August 1, 1959,the complainant made his last dues payment to Vessella, cover-ing his Association dues obligation for the month designated.3.Ram's dischargeSometime during August,Ram determined to relinquish his Association member--ship.Approximately concurrently,Vessella resigned as the Association's representa-tive at Excel.(While the available evidence cannot really be considered sufficient-to establish that distaste for the controversy which Ram's comments had initiated at-the July meeting of the organization motivated Vessella,record justification for suchan inference may be found.Determination of his motivation, however,would not-seem to be required.)Elsewhere in this report,the designation of Habich to serve-asVessella's temporary replacement has been noted.On August 28, 1959, on themonth's final payday,pursuant to this designation,Habich asked all of the employees-to pay their Association dues.Ram refused.The testimony of Habich,herself, establishes that she told him,"You know what that means.If you don't pay, you don't work here."Ram re-mained unmoved,despite the chief bookkeeper's further observation that persistencehis refusal to remit the small amount required would be foolish.Habich then-,toldGeneral Manager Fox,I find,about Ram's reluctance to pay Association duesfor the coming month;she suggested that the general manager make an effort topersuade Ram to change his mind.(The record testimony proffered by Fox, Habich,.and Kern,with respect to their conduct after Ram's refusal to pay September dues,would certainly seem to deserve characterization as divergent,to say the least.No-reconciliation of their various recitals, however,would seem to be necessary.Upon-the entire record,complete justification can be found for a determination that Fox,.certainly,was fully advised of the Respondent Association'sposition that Ram's-maintenance of organization membership would be considered a condition precedent-tohis retention of employment,and that the current agreement between Excel andthe Association would require his dismissal,should his determination to withholdthe September dues payment prove to be irreversible.)At therequest of Habichand various Association representatives,Fox did expostulate with Ram several times.According to his own testimony,the general manager pointed out,inter alia,that"Ram had signed the Association'sconstitution and bylaws,and that,under that,.document,he would have to pay his Association dues or leave. Fox insisted thatRam had to make a choice.Despite these representations, which Excel'sgeneralmanager repeated severaltimes-coupled with a further suggestion by the firm's bookkeeper that if his duesremained unpaid the firm would have to let him go-Ram remained adamant. OnFriday, September 25, 1959,which was the final payday of the month,Habich dis-tributed the payroll checks for the week;these included pay for the full day of thecheck distribution.She again requested Ram, I find, to pay his Association dues.He refused.In words or substance,Habich acknowledged the finality of his deci-sion and observed that he knew what that decision meant.Subsequently,she re-ported Ram's decision to Fox, who promised to discuss the matter with the employeedesignated.(Ram's extensive record recapitulation of the final conversation which-'he had with Habich reveals his sharp disagreement with testimonial viewpoints ex-pressed in the Respondent Employer'sbehalf regarding the nature and significanceof the chief bookkeeper's remark,noted.Essentially,Ram testified that Habichtold him his employment would be terminated because of his refusal to pay currentAssociation dues; the complainant's testimony suggests,also, that he considered the-bookkeeper's remark,when made, sufficient to effectuate his discharge.Ram appearsto have maintained this view throughout a subsequent conversation with GeneralManager Fox, to be noted; subsequently,he even reported to various State ofCalifornia Department of Employment officials that Excel's bookkeeper had effectu-ated his termination,with a statement that such action was being taken pursuant asto an order of the firm's general manager.Upon the record as a whole, however,I find it unnecessary to determine,herein,the correctness of the complainant's viewwith respect to the legal significance of his final conversation with the bookkeeper.Since he solicited or received a determination with respect to his employment status, ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.497thereafter, from Excel's general manager, any comments by Habich with respect tothe termination of his employment could not really be said to have crystallized thesituation for which the General Counsel now seeks to hold the Respondent Employeraccountable.)After his conversation with Habich, I find, Ram first consulted Vessella; the latter,essentially, suggested that the complainant, having received his paycheck for thefullweek, could leave immediately.Ram decided to follow Vessella's suggestion.General Manager Fox was immediately advised of his decision.The repeated testimony proffered by Ram in respect to his final conversations withboth Vessella and Fox certainly merits characterization as discursive.His recitalwhile under cross-examination, with respect to these conversations, comports essen-tially, however, with the version Fox offered.Upon the entire record, I have foundit credible.Pertinently excerpted, Ram's testimony reads as follows:Q. (By Mr. PERKINS.) Now, the day you left was a Friday; is that right?A. Yes, sir. It was approximately 3:00 o'clock on Friday.. .Q. That was still a couple of days before the end of September, wasn't it?A. That's right, sir.Q. And you had a conversation with Mr. Fox on that day, didn't you?A. Yes, sir, I did. I went in and shook hands like a gentleman. BecauseI've got nothing against him to this moment. .Q.Now, it's true that Mr. Fox told you that Cleo Habich couldn't fire any-body, isn't it? .. .A. He says.that's right.He said that Cleo couldn't fire me .Q. Didn't Mr. Fox tell you that you could work out the month of September?A. Yes, sir, he did.But I walked in the back and Tony told me, "If I wasyou I would leave right away." I says, "Why" but he did tell me that hewould leave right away if he was me, and that's exactly what I did. I wentback and shook hands with Mr. Fox but that's what happened. Tony Vessellawas the one that told me that I got my pay and if he was me he wouldleave .Q. Actually, [this] was before the end of the day, wasn't it, on that Friday?A. Yes, sir.Roughly around 3:00 o'clock.Q. And you had already been paid for working until 5:00 o'clock; is thatright?A. That's right.Q. And that was when Tony told you that you had been paid and you mightas well shove off?A. Yes, sir.Q. You knew that you could work out the month, didn't you?A. I brought that up. I says to Mr. Fox, "I got 30 days according to whatthey have told me, according to what they have got on that piece of paper thatthey've got written up."And Les says, "If you want to work you can work."But Tony says to me that it's only half a week and if he was me, he says, "I'dleave," and that's exactly what I done.Q. That was not in Mr. Fox's presence, that conversation, was it?A.No, sir. I did tell him that Tony told me to leave .Q. Didn't Mr. Fox say to you on that day, in substance, that if you didn't payyour dues that you would lose your job, that all you had to do to stay therewas to pay your dues, and that if you didn't pay your dues you were, in effect,quitting?A. He told me that I was quitting.Yes, he told me that.He says to me,"You got to pay your dues. If you want to stay here you got to pay your dues."And ,l said, "I'd like to keep on working here. I enjoy the job. I am interestedin learning about the electric business."And he says to me, "You got to payyour dues if you want to stay," which I refused.What's true is true. I'm notgoing to deny what's true.With this testimony boiled down to essentials, Ram appears to have been advisedby Fox that his refusal to pay Association dues would dictate his termination. I sofind.The right of the complainant to remain at work, for the balance of the month,however, was acknowledged; Ram was told that his decision to cease work immedi-ately would be considered tantamount to resignation.The complainant performed no services for Excel after September 25.His chargesagainst the Respondent Employer and the Association in the present consolidatedcase were filed 4 days later.Thereafter, by letter dated November 5, 1959, prior tothe issuance of the consolidated complaint herein, General Manager Fox advisedRam as follows:624067-62-. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou left the employment of this company on or about September 25, 1959,because you were informed that you would be required to pay dues to BrownEmployees Association under the terms of an existing labor contract.Webelieved that we could not continue you in our employ without violating ourcontract with our employees, represented by the Association'. . . .Ram was told, however, that questions had been raised with respect to the validityof the union-security requirement embodied in the Respondent Association's con-tract; allegedly because of these questions and, additionally, because of the firm'sprofessed desire to avoid any taint of compulsion with respect to the union member-ship requirement except where clearly required by contract, Ram was offered rein-statement to his former position.Immediate notice of his intention to accept thejob offer was requested.The complainant, however, gave no notice of acceptance.Stipulations noted for the present record establish that he did not, at the time of theletter's receipt on November 6, desire reinstatement, and that he does not seekitcurrently.The General Counsel has conceded that the Respondent Employer'sletter, noted, embodied a valid offer of reinstatement.C. ConclusionsLiability of the Respondent Employer1.The Respondent Associationa.Domination, interference, and support(1) Supervisors as Association officersUpon the entire record, the General Counsel's effective contentions with respectto the legitimacy of the Respondent Association derive, essentially, from the majorallegations of the consolidated complaint regarding that organization's character.He has alleged and presently contends that the Respondent Employer herein, through-out the period with which this case is concerned, dominated and assisted the Re-spondentAssociation,contributed to its support, and interferedwith itsadministrationThe validity of this contention, necessarily, can only be assayed for the periodwhich began 6 months before the date on which Ram's initial charges were filed;this would be March 29, 1959 Section 10(b) of the Act.While the General Counsel,inter alia,has charged the Respondent Employer, additionally, with the initiation,formation, and sponsorship of the Respondent Association, through various desig-nated agents and supervisors-between January 1, 1957, and March 31, 1957,specifically-Section 10(b) would dictate limited treatment of the record evidenceadduced with respect to the period last indicated.Pursuant to established decisionaldoctrine, it can be considered background material only, significant merely for thelight which it may cast upon relevant events within the statutory limitation period.In this connection, the General Counsel asserts, primarily, that the collective busi-ness entity designated as the Respondent Employer herein must be held accountablefor the Association activities of Garner, Kern, Habich, and Vessella, because of theirsupervisory status.This contention would certainly seem to deserve acceptance asmeritoriousElsewhere in this report reference has been made to record evidencesufficient to justify my previously noted conclusion that Garner, Kern, Vessella, andHabich presently possess and exercise supervisory authority within the RespondentEmployer's business complex.And the fact that Garner, Kern, Vessella, and HabichheldAssociation office, pursuant to election or appointment, within the periodwith which this case is concerned does not appear to be disputed.Their activeparticipation in the conduct of Association affairs, also, has been clearly established.When the supervisory personnel of some respondent employer hold office in a labororganization, participate responsibly in its administration, and negotiate trade agree-ments with their own employer-with that employer's patent knowledge, acquies-cence, and approval, explicitly stated or implied-domination, interference, andsupport, statutorily proscribed, may be considered established.Mardril, Inc ,119NLRB 1174. Derivatively, also, interference with, restraint, and coercion of em-ployees in the exercise of rights statutorily guaranteed may be considered proven.Applied to the present record, these establisheddecisionalprincipleswould clearlyseem to require a determination, in this consolidated case, that the RespondentEmployer committed the unfair labor practices with which its constituent segmentshave been collectively charged.The rightof employees to form,join, or assist labor organizations and to bargaincollectively through representatives of their own free choice, or to refrain from such ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC. "499activity, finds effectiveimplementationin Section 8(a)(1) and (2) of the Act, asamended.These statutory provisions forbid employers to interfere with, restrain,or coerce employees in the exercise of designated rights statutorily guaranteed; theylikewise proscribe employer domination or interference with the formation oradministration of any labor organization, or 'the contribution of financial or othersupport to suchan organization.Thereby, the economic power of employers overtheir employees, which clearly derives from the employer-employee relationship, maybe neutralized in matters of organization and representation, which are peculiarlythe concern of employees.Proscription of any employer intrusion in such mattersmust be consideredessentialif employees are to be free from the coercive influenceof their employers.For employees, as this Agency and the courts have so oftenfound, will not, normally, lack sensitivity to various employment advantages deemedmost likely to flow from their choice of a representative their employer has foundacceptable.Nor can they be expected to overlook the disadvantages which mayattend their choice of a representative which he has opposed.Likewise, employeescannot be expected to derive full benefit from their protected right to self-organizationif they believe-because of circumstances created by their employer, or because ofcircumstances for which he may fairly be considered responsible-that their repre-sentative, however chosen, functions subject to their employer's will.The statute,therefore, prohibits all forms of employer domination or interference with theformation or administration of labor organizations, together with the contributionof support to such organizations, financial or otherwise, which might operate topreclude the uninhibited exercise by employees of collective-bargaining rights.N.L.R.B. v. Link-Belt Company,311U.S. 584;International Association ofMa-chinists, Tool and Die Makers, Lodge No. 35 (Serrick Corp.) v. N.L R.B.,311 U.S.72; N.L.R.B. v. Electric Vacuum Cleaner Company, Inc.,315 U.S.685; N.L.R.B. v.Southern Bell Telephone and Telegraph Company,319 U.S. 50.These establishedprinciples provide the basic premise for the contentions of the General Counsel herein.Employers, particularly when organized as corporate enterprises, normally func-tion through agents; the Agency concept, of course, covers supervisors.For everyrelevant purpose under the statute, therefore, employers may be considered responsi-ble for statements and courses of action attributable to their supervisors, pursuantto common law Agency rules. Section 2(13) of the Act. Specifically, when asupervisor participates in the management of the affairs of a labor organization,his employer may be held accountable for his conduct. Logically, also, that conductmay deserve characterization as employer domination, when the supervisor's par-ticipation in the organization's affairs reflects leadership, beyond the mere exerciseof membership privileges.Nothing in the present record can be considered sig-nificant enough to warrant a departure from these principles. (This Agency andthe courts have sometimes found that supervisory participation in the affairs of aunion may have been undertaken in an individual rather than a representativecapacity.Under such circumstances, the employers involved have not been heldresponsible for the conduct of their supervisors.For reasons to be noted, how-ever, no such absolution would appear to be warranted in the present case.)For twoAssociation officers-Kern and Habich-counsel for the Respondent Employerwould argue that participation in Association affairs should not be consideredsufficient to subject the firms to unfair labor practice liability.Essentially, he ap-pears to contend that the participation of these officers were innocent, derivedfrom a desire consciously to promote the welfare of employees; reference is madeto testimony that neither Kern nor Habich was ever made aware, prior to thisAgency's investigation of the present charges, that their participation in Associa-tion affairs was questioned or questionable. (In his brief, the Respondent Employer'scounsel cites Kern's willingness to resign her Association office and membershipif that course of action should prove to be necessary.)The presumptive goodfaith of Kern and Habich, however, must be considered without relevance.Con-sciousnessof rectitude on their part, however, sincerely professed, could not nullifythe natural tendency of rank-and-file employees to consider supervisory personnelpart of their employer'smanagement team.When requested to determine whether a challenged organization may properlybe considered employer controlled, several courts have observed that the legal testof control should not be an objective one, but rather subjective, from the stand-point of employees.N.L.R B. v. Thompson Products, Inc,130 F. 2d 363, 368(C A.6);N.L.R.B. v. Sharples Chemicals, Inc.,2'09F. 2d 645, 652 (C.A. 6).Accord:N.L.R.B. v. Jay Company, Inc.,227 F. 2d 416, 419 (C.A.9); Sperry Gyro-scope Company, Inc. V. N.L.R.B.,129 F. 2d 922, 924 (C.A. 2).With respect totheRespondent Association, therefore, any defensive protestation that Garner,Kern, Vessella, and Habich did not, personally, consider themselvesmanagementspokesmenwould be pointless; within thefactual contextrevealed by the record, 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir status within the Respondent Employer's business complex must be consid-ered reasonably calculated to foster a belief by employees that the RespondentAssociation functioned subject to their employer's control.(2)Relevant background evidence with respect to the Association'sformationIn this connection,particularly,consideration may be given,fairly,to the back-ground circumstances-previously noted-which appear to have stimulated theAssociation's formation.The organization clearly appears to have been conceivedand formed within a context of employer hostility to another union's organizationaleffort;under such circumstances,the fact that Rubin Brown,personally,may nothave suggested the Association's formation-coupled with the fact that he maynot have participated in its formation-cannot be considered completely exculpa-tory.Undisputed testimony,which I credit,indicative of the key role which somesupervisory personnel of the respondent enterprises played in the Association'sformation, considered in context,would belie Brown'sprotestation that his statuswas that of a mere bystander.(His readiness to abandon the employee assemblywhich he, himself,had convened on Brown Wholesale'spremises-without anyannouncement that the meeing was closed,or that his purpose in calling it hadbeen satisfied-would certainly seem to provide some basis for an inference, also,that he then anticipated the initiation of an employee plan to forestall furtherTeamsters activity.)Significantly,also,Harry Perlmutter-initially designated theAssociation'spresident,and ultimately designated one of its two contract nego-tiators-while not himself a supervisor,was known to be the father of RobertPerlmutter,Ace Wholesale's general manager when the Association was organized.The existence of a close personal and confidential relationship between Perlmutterand Rubin Brown,therefore,would have been a logical inference,fully supportedby subsequent developments.(Brown,convinced that General Manager RobertPerlmutter deserved a bonus payment,wished to conceal his receipt of a bonuscheck from certain Ace Wholesale employees;the check was given AssociationPresidentHarry Perlmutter for transmittal to his son.The double transfer re-quired was effectuated in March 1957 during which month Perlmutter and Garneralso negotiated the first Association agreement with Brown for employees of therespondent enterprises.)Although not determinative,Brown'sultimate relianceupon Harry Perlmutter as the best available conduit for the achievement of certainmanagement objectives certainly suggests the legitimacy of a conclusion that Perl-mutter enjoyed a special status in the Respondent Employer's business complex.CompareTrim fit of California,Inc.,101 NLRB 706, 708,in this connection.Long ago, the United States Supreme Court found the strict rules ofrespondeatsuperiornot applicable to a comparable situation.International Association ofMachinists,Tool and Die Makers, LodgeNo. 35 (SerrickCorp.) v. N.L.R.B.,311U.S. 72,78.The Court observed that if employees could be said to have had justcause to believe that solicitors-professedly for a labor organization-had actuallyfunctioned for and on behalf of management,the Board would be entitled to con-clude that the employees involved had not had the complete and unhampered free-dom of choice contemplated by the statute.And Perlmutter's known special statusclearlywould have given employees of the respondent enterprises just cause tobelieve that his participation in the formation and administration of the RespondentAssociation revealed Brown's interest in the affairs of that organization.Such a belief on the part of the Respondent Employer's workers could only havebeen confirmed and strengthened by the celerity with which the Respondent Asso-ciation's first trade agreement with Brown was negotiated;the agreement appears tohave been executed,and the Association recognized,within 2 months of the organi-zation's formation.Significantly,the agreement in question contained no provisionwith respect to either wages or hours,traditionallymatters dealt with in collectivebargaining.With respect to conditions of work,also,the agreement merely estab-lished a paid sick-leave arrangement,plusBrown'scommitment to procure andeffectuate employer-paid medical and hospital benefits for his employees and theirdependents.Collective bargaining so limited in scope,conducted in a context other-wise suggestive of the employer's influence with the union negotiators,frequentlyhas been considered indicative of his pervasive control with respect to the bargainingprocess.Each background aspectof thesituation,noted,may legitimately be consideredpersuasive evidence that the role played by the Respondent Employer's supervisorsinAssociation affairs could reasonably be interpreted by employees as employermotivated; such background evidence,therefore,can certainly be said to support adeterminationwith respect to the existence of proscribed employer domination,interference,and support,through supervisory activity, during the statutory 'limita- ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.501tion period.N.L.R.B.v. Link-Belt Company,311 U.S. 584, 588-600.As the U.S.Supreme Court observed in the cited case:Normally, the conclusion that [the choice of the employees]was restrainedby the employer's interference must of necessity be based on the existence ofconditions or circumstances which the employer created or for which he wasfairly responsible and as a result of which it may reasonably be inferred thatthe employees did not have that complete and unfettered freedom of choicewhich the Act contemplates.Here no one fact is conclusive.But the whole congeries of facts before theBoard supports its findings.The employer's attitude towards unions is relevant..The declared hos-tility towards an "outside"union,the quick recognition of Independent,the support given Independent'smembership drive by some of the supervisorystaff,.allcorroborate the conclusion that the employer facilitated andaided the substitution of the union, which it preferred,for its old companyunion.But respondents contend that there is no evidence that the employeeshad a settled conviction that the employer preferred a certain type of labororganization or that they were under compulsion from the employer in choos-ing between Independent and Amalgamated.There were,however, forces atwork in the plant which make tenable the conclusion of the Board that theemployer had intruded so as effectively to restrain the employees' choice...As we stated inInternational Association of Machinistsv.N.L.R.B.,311 U.S.72, 78, "Slight suggestions as to the employer's choice between unions may havetelling effect among men who know the consequences of incurring that em-ployer's strong displeasure."Nor does the Board lack the power to give weightto the activities of some of the supervisory employees on behalf of Independent,even though they did not have the power to hire or to fire.As we indicated inInternational Association of Machinists v. N.L.R.B., supra,the strict rules ofrespondeat superiorare not applicable to such a situation. If the words ordeeds of the supervisory employees,taken in their setting, were reasonablylikely to have restrained the employees' choice and if the employer may fairlybe said to have been responsible for them,they are a proper basis for the con-clusion that the employer did interfere.If the employees"wouldhave justcause to believe that solicitors professedly for a labor organization were actingfor and on behalf of the management, the Board would be justified in conclud-ing that they did not have the complete and unhampered freedom of choicewhich the Act contemplates."InternationalAssociation ofMachinists v.N.L.R.B., supra.Here such inferences were wholly justified.The attitude ofthe employer towards an`outside"'organization was clearly conveyed.Whenthat was followed by solicitation for Independent on the part of supervisorswho had general authority over the men, it would be unfair to conclude thatthe employees did not feel an actual pressure from the management. . . Thefact that these various forces at work were subtle rather than direct does notmean that they were nonetheless effective.Intimations of an employer's pref-erence,though subtle, may beas potentas outright threats of discharge.The applicability of these observations, both with respect to the Respondent Asso-ciation'shistorical background and its course of conduct during the period withwhich this case is concerned, would seem to be patent.(3)Other factors within the statutory limitation periodWithin the 6-month limitation period,supervisors employed by the respondententerprises continued to provide Association leadership.CompareUniversal OilProducts Company,108 NLRB 68, 69. And trade agreement provisions almost aslimited as those of the initial agreement,previously noted,were maintained andeffectuated throughout the period. (The second agreement between the respondents,executed March 1,1958, for a 2-year term and effective throughout the period withwhich this case is concerned, contained no substantive provision to establish orgovern wages or hours.The authority previously exercised by each respondententerprise to grant wage increases,unilaterally determined, to individuals"depend-ing on merit,length of service and economic conditions" was merely affirmed; theagreement likewise provided that the workday and workweek previously establishedunilaterally by the respondent enterprises,would remain unchanged.With respectto conditionsof work,the agreementdid provide for the continuedmaintenanceof the established medical and hospital benefit plan for employees and their de-pendents,but previous sick-leave arrangements were modified.Brown, functioning .502DECISIONS OF NATIONAL LABOR RELATIONS, BOARDas the negotiator for each respondent enterprise, agreed to provide group life in-surance for his employees, plus vacations with pay,, subject to certain limitations.Concurrently, however, he agreed to require Association membership as a conditionof employment, effective for all employees within 1 year after the date of theirfirst employment.Significantly, this contractual agreement with respect to unionmembership as a condition of employment was accompanied by a limitation ofeligibility for the contractually provided medical and hospital benefits, previouslyavailable to employees after 90 days of service, to employees with 1 year of service;Brown's new commitment to provide employer-paid group life insurance was simi-larly limited.)While the execution of the agreement in question clearly antedatedthe 6-month limitation period reviewable under the consolidated complaint's terms,itsmaintenance and effectuation within that period must be considered legitimatelyquestionable.Essentially, the trade agreement merely established or affirmed cer-tain fringe benefits for employees, necessarily related to their contemporaneousacquisition and retention of Association membership, under the contract's union-security clause.Such a limitation of the Respondent Employer's fringe benefitprogram persuasively suggests' Brown's desire and intention to utilize such programs,particularly, as organizational devices reasonably calculated to provide support forthe respondent labor organization.Cf.Rockaway News Supply Company, Inc.,94NLRB 1056, 1058-1060;Gaynor News Company, Inc. v. N.L.R.B.,347 U.S. 17,46-48. I so find.The constitution and bylaws which the Respondent Association approved andadopted on March 10, 1959-maintained and effectuated throughout the periodwith which the case is concerned-provide additional evidence with respect to theexistence of a relationship between the Respondent Employer and Association cor-roborative of the General Counsel's contention.Despite the document's recital of aprime Association objective-establishment and maintenance of favorable schedulesof wages, hours, and other conditions of employment-no concrete efforts to achievethe stated objective through collective bargaining, within the field of wage and hourdetermination, have been made.We may note, also, the Association's formally de-clared intention to rely, if possible, on friendly negotiation and arbitration, ratherthan strikes, to settle differences between organization members and their employ-ers; such unilateral commitments to forswear all reliance upon strike action, as aneconomic weapon for the achievement of collective-bargaining goals, considered incontext, frequently have been considered suggestive of employer domination. In-ferences of such character would certainly seem to be soundly based, particularly inthe absence of any employerquid pro quo,evidenced by the establishment of griev-ance or arbitration procedures. (No such procedures appear to have been estab-lished by the respondent parties in the present consolidated case; the record, indeed,provides no evidence of any occasion, whatever, upon which employee grievanceswere actually negotiated or arbitrated.Cf.George H. Clark doing business asClark Phonograph Record Co.,78 NLRB 34, 51. This, considered alone, wouldtend to support an inference of employer domination, interference, and supportto such an extent that the organization involved must be regarded as the employer'screation rather than a true bargaining representative of employees.)Additionally, the constitution and bylaws vest the Association's president with theauthority to function as the organization's "official representative" for the purposeof dealing with employers-specifically, the four respondent enterprises-concern-ing wages, hours, and other conditions of employment.By virtue of this provision,President Garner has been the only person authorized to deal with the RespondentEmployer in these respects, throughout the period with which this case is concerned.(Garner and Perlmutter, whose special status has been noted previously in this report,have actually been the Association's only negotiators.)Essentially, therefore, theconstitution and bylaws of the organization grant complete authority with respect tocontract negotiations to an officer with supervisory status.Any new agreementnegotiated presumably would be executed by Rubin Brown after discussion withone of his own supervisors.Although the available evidence will not support a factual determination thatBrown was responsible, personally, for the adoption of an Association constitutionwhich granted that organization's president sole authority to negotiate agreements,the record would certainly seem to justify a conclusion that sponsorship of the newconstitution, with such a provision included, by supervisory personnel gave Associa-tion members just cause to believe control of contract negotiations to be vested inrepresentatives of their employers(The possibility that supervisors in positionsof Association leadership could not really be regarded as employer representativesmust be rejectedObviously, the 2-year-old group could not, legitimately, be judged ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.503equivalentto anestablished labor organization which has traditionally admittedlower-echelon supervisors to membership.Cf.Nassau and Sujffdlk Contractors'Association, Inc., et al.,118 NLRB 174, 184-187. The representative status of theRespondent Employer's supervisors vis-a-vis the Association membership reflectsno long-range historical development, but derives from their active participation inthe group's formation, under questionable circumstances previously noted.Noneof them can be said to exercise supervisory authority with Association approval,and subject to its discipline.Nor can the presumptive inclusion of the Associationofficers in the bargaining unit, under the circumstances, be held enough to divestthem of their various indicia of supervisory authority and responsibility, otherwisecalculated to persuade employees of their status as employer spokesmen.)With matters in this posture, also, the Respondent Employer's maintenance andeffectuation of trade agreements which condition continued employment with therespondent enterprises upon the acquisition and retention of Association membershipwithin 1 year would clearly warrant characterization as potent employer assistanceand support, conferred upon a labor organization otherwise tainted. I so find.Whatever the legitimacy of union-security arrangements negotiated for the benefitof organizations free of employer domination, interference, or support, such ar-rangements,when they cap a course of conduct statutorily proscribed, requireadministrative interdiction.(4)ConclusionsUpon the entire record in the present consolidated case, therefore, I find, foreach of the reasons previously noted, that the Respondent Employer dominatedthe Association within the period with which the case is concerned, interfered withits administration, and contributed to its support, thereby, derivatively, the Respond-ent Employer, I find, interfered with, restrained, and coerced employees with respectto their exercise of rights statutorily guaranteed.It is the General Counsel's contention, also, that the Respondent Employer mustbe found guilty of discrimination against employees-with respect to hire, employ-ment tenure, and terms and conditions of employment-to encourage membershipin the respondent labor organization or to discourage membership in other labororganizations.To the extent that this contention may purportedly rest upon Re-spondent Employer's domination and support of the Respondent Association orinterference with its administration,through the participation of designated super-visory personnel in Association affairs,the contention must be rejected.However,the General Counsel's position, otherwise, would seem to be soundly based uponAgency decisional doctrine; the Respondent Employer's maintenance and effectua-tion of a union-security agreement with a dominated labor organization clearlyestablishes discriminatory conditions of employment statutorily proscribed.And Iso find.b.The compliance issueIn the consolidated complaint, further, it is alleged that the trade agreementssigned on March 1, 1958, by representatives of the Association and the respondententerprises-with their union-security clauses-were executed despite the Associa-tion's failure to produce any prior Board notice of the organization's compliancewith Section 9(f), (g), and (h) of the statute, then in full force and effect.Uponthis ground, considered separately, the General Counsel reiterates his contentionthat the Respondent Employer should be found to have committed unfair laborpractices within the meaning of Section 8(a)(1), (2). and (3) of the statute.Asthe brief filed in the General Counsel's behalf puts it:The maintaining and enforcing of a contract containing a union security clausebetween an employer and a labor organizationnot incompliance with Section9(f), (g), and (h), in effect at the time of the signing of said contract and remain-ing ineffect until September 14, 1959, is a violation of Section 8(a)(1). (2)and (3) and Section 8(b)(1)(A) and (2) of the National Labor RelationsAct, when said clause is given effect by the discharge of an employee underits provisions on September 25, 1959.By their respective answers the Respondents concede the Association had receivedno compliance notice within the 12-month period immediately prior to its executionof the designated trade agreements, and that the organization actually has neverreceived such a notice of compliance; lack of knowledge with respect to the statutoryrequirement in that respect is pleaded, additionally, by the respondent labor organiza-tion.The Respondent Employer's answer asserts, however, that notice has been 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven the respondent labor organization,dated November9, 1959, thatthe union-securityarrangement embodied in their currently effective trade agreements will nolonger be effectuated.Counselfor the respondent enterprises also alleges that:(1) trade agreements with the challenged union-securityprovisionwere executedin behalf of each respondent enterprise upon their good-faith beliefboth that suchaction was legal in anyevent, and that the Respondent Associationwas qualifiedto enter intosuchagreements;(2) Section 9(f), (g), and(h) of the statute shouldnot be considered applicable to some of the respondent enterprises;and (3) theBoard's antecedent refusal to process various representation petitions filed for somesegmentsof theRespondentEmployer's business complexshould beheld to estopit fromany determinationthat the statutoryprovisions noted,since repealed, wereever applicableto agreements executedby therespondent enterpriseswhosepetitionsweredismissed.Additionally,counsel for the RespondentEmployer contends nowthatthe recent repeal of Section 9(f), (g), and(h) should be considered sufficientreason to invalidate the prosecution of any unfairlaborpracticechargefounded onthe RespondentAssociation's noncompliance.Detailed analysis of these defenses,however, wouldappearto be unnecessary.Whetheror notrepeal of the statutoryprovisions now under consideration-effectiveSeptember14, 1959,immediately upon enactmentof the Labor-ManagementReport-ing and DisclosureAct presentlyeffective-requires the termination or dismissal ofprosecutionsbrought thereunder,the GeneralCounsel's contentionwith respect tothe invalidity of Associationtrade agreements, because ofthe specificground noted,mustbe rejected.Reference has been made to thefact thatthese trade agreementswere executedon March 1, 1958;Section 10(b) of the statute,therefore,would clearly bar anypresent determinationwith respect to statutoryviolationsbased uponexecutionofthe agreements while the RespondentAssociation was concededlynot incompliancewith Section9(f), (g), and(h) of the Act, as amended.Essentially, the GeneralCounselappears to contend,however, that thesubsequent maintenance and effectua-tionof trade agreements executedunder suchcircumstances,within the statutorylimitationperiod, constitutesan unfairlabor practice subject toadministrativeproscription.Since the issuance of the consolidatedcomplaint, the U.S.SupremeCourt has found thatany determinationwith respect to a statutory violation whichmust be considered "inescapablyground"on eventspredating the limitation periodwould be directlyat oddswith thepurposeof theSection10(b) proviso.LocalLodge 1424,InternationalAssociation of Machinists, AFL-CIO v. N.L.R B. (BryanManufacturing Company)'362 U.S. 411. Sucha determination,however, wouldseem to be the basis of the General Counsel's contention in the present case.Under the statute prior to itsmost recent amendment, agreementswith union-securityclauseswere privileged,inter alia,if thelabor organization involved (notestablished,maintained,or assistedby unfair labor practices)representeda majorityof the employeesin the appropriatecollective-bargainingunit covered,and if thelabor organization had-.. . at the timethe agreement was made orwithin the preceding twelvemonthsreceivedfromthe Board a notice of compliancewith Section 9(f), (g),(h) . . . . [Emphasis supplied.]The position taken by the General Counsel, bottomed upon this statutorylanguage,necessarily reflects his basic premise thattrade agreementsmay legitimately be foundinvalid presentlybecauseof a circumstance-lack of a timelynotice of compliancewithSection 9(f), (g), and(h) of the statute-which would necessarily have existedonly at thepoint in past time whenthe agreementwas executed,and which, by itsvery nature, could not be repeated thereafter.His 'argumentswith respect to thepresent invalidityof the'agreement,therefore,would be directly basedupon itsinitialinvalidity solely and would, in this respect at least, haveno continuous inde-pendent basis.When events relieduponto establish the invalidityof'agreementspredate the statutory limitation period, sucha contentioncannot bemaintained.Local Lodge 1424,InternationalAssociation ofMachinists,AFL-CIO (BryanManufacturing Company),119 NLRB 502, 516, cited by the Supreme Court withapproval.The General Counsel's particularizedcontentionthat the current tradeagreements betweenthe Respondent Employer and the Association should be foundinvalid because of the Association's failureto achieveor demonstrate compliancewith Section9(f), (g), and(h) of the statute, prior to or contemporaneously withtheir execution,must, therefore, be found without merit.CompareHooker ChemicalCorporation,128 NLRB 1394, in this connection. ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.5052.The discharge of Rama.The lack of validity of the contractual union-security provisionUpon a determination that the Respondent Association was-throughout theperiodwith which the case is concerned-dominated,supported,and subjectedto interference by the Respondent Employer,disposition of the General Counsel'sfinal contention that Ram's termination was improper should not require'extendeddiscussion:Decisional doctrine,administratively enunciated and judicially approvedin cases too numerous to cite, clearly establishes that employee discharges effectuatedpursuant to some union-securityarrangement not cognizable as privileged, underthe Section 8(a)(3) proviso,constitute unfair labor practices.SeeNordberg-SelahFruit, Inc., et al.,126 NLRB 714, in this connection.Counsel for the Respondent Employer presently argues, however,thatRamwas not really discharged.Reference is made to his September 25 refusal to payAssociation dues.-The respondent enterprises concede, essentially,that the com-plainant's refusal to pay dues on the month's last payday was countered with anobservation=equivalent to a threat-by Excel's office manager,that the complainantpresumably knew what his refusal meant;their counsel's purported summary ofthe record in his brief,however,continues as follows:Ram then went to Fox and told him that Habich had discharged him. Foximmediately corrected any such impression if Ram actually believed it,for hetold Ram,as Ram admitted,that Habich did not have authority to dischargehim, that he was not discharged,that hewasfree to continue working, andthat if he left he would be quittingand his employer would not be responsiblefor unemployment benefits. [Emphasis supplied.]Supportive reference is made to the complainant's conceded departurebefore theworkday ended.In the Respondent Employer's behalf,it is contended that Ram,when he left Excel'semploy under these circumstances,had not been confrontedwith any deadline, counsel characterizes his separation,therefore,as a voluntaryresignation.While it is true that the complainant did cease work and leave Excel's propertyprior to the completion of his regular tour of duty, counsel's contention that he re-signed voluntarily must be rejected.The available evidence clearly establishes aware-ness on the part of Excel's general manager that Ram's September dues remainedunpaid, so that, absent some dues payment,he would become an Association duesdelinquent on the month's last day.The record also warrants a determination thatvarious Association officers-possibly nettled by Ram's behavior at their organiza-tion's prior dinner-had apprised Fox of their determination that dues delinquencyon his part would warrant his dismissal,pursuant to their trade agreement'sunion-security provisions.(The legitimacy of these representations with respect to Ram'svulnerability to discharge,under the contractual union-security arrangement,will bediscussed elsewhere in this report.)Under such circumstances,the general man-ager's cited observation that Habich had not discharged Ram and that he was freeto continue work cannot realistically be found to reflect indefinite suspension of anypossible discharge action.Essentially,the complainant was merely advised that hisAssociation dues delinquency had not yet matured,but that some dues paymentbefore delinquency developed would be a condition precedent to his continuedemployment.Such remarks by General Manager Fox could only be construed,realistically, asindication that Ram's employment would be terminated unless his Association dueswere paid by the end of the month.Since the union-security arrangement which Fox thus purported to effectuatecould not be considered privileged under the statute's Section 8(a)(3) proviso, thecomplainant was really free to consider himself relieved of any obligation to complywith such an arrangement as a condition of employment.When faced with threatsof discharge if he did not comply, therefore,Ram could not be required to awaitExcel's termination of his employment at month's end;his determination to ceasethe performance of services immediately,though clearly voluntary,reflects his con-structive discharge rather than resignation.CompareIdeal Baking Company, Inc.,123 NLRB 1799,1804,and the cases cited in footnote 2 therein.I so find. ByRam's constructive termination,the Respondent Employer became guilty of dis-crimination with respect to his employment tenure and the terms and conditionsof his employment, reasonably calculated to encourage Association membership.Thereby,obviously,Respondent Employer assisted and contributed support to therespondent labor organization,and interfered with,restrained,and coerced em-ployees contrary to the statute,as the General Counsel contends. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The lack of uniformityin itsapplicationAnalysis of the contractual union-security arrangement, pursuant to which Ram'stermination was presumably demanded and effectuated, provides additional ground,however, for the determination, noted, that his separation from employment involvedthe Respondent Employer in the commission of unfair labor practices.Elsewhere in this report reference has been made to the contractual requirementthat Excel employees acquire and maintain "membership in good standing" withthe respondent labor organization, within 1 year after the date of their first employ-ment.Prior to the adoption of the Association's constitution and bylaws, member-ship in good standing was nowhere defined.That document provided,inter alia,thatAssociation dues would be considered payable in advance on the 1st day, ofeach calendar month; dues not paid on or before the last day of the month forwhich they had become due would be considered delinquent.Dues delinquency,however, did notentail lossof good-standing membership.Only members whosedues payments had fallen 3 months in arrears were to be considered automaticallysuspended from Association membership, and the constitution and bylaws went onto provide that:... any member who sobecomes delinquentceases to be a member in goodstanding. . . . [Emphasis supplied.]Under the first constitutional provision noted, with respect to dues delinquency,Ram was clearly not a dues delinquent on his last monthly payday, September 25,1959, whatever the practice of Vessella and Habich with respect to routine Associa-tion dues collection on such occasions may have been.Assumption for the sake ofargument, therefore, that 1 month's delinquency-defined in the Association's con-stitution and bylaws-would render an Excel employee vulnerable to discharge,could not justify the September 25 representations of Habich to Excel's general man-ager that Ram's employment was terminable under the Association contract's union-security provision; even with such a view of the contract's requirements, her comments,certainly, would deserve characterization as premature.And closely analyzed, withdue regard for the crucial contractual provision which establishesorganization"membership in good standing" as an employment condition, even the ultimaterepresentations of the office manager, with respect to Ram's susceptibility to dis-charge at the month's end, would likewise appear to have been erroneous.Underthe Association's constitution and bylaws, clearly dues delinquents would have to be3months in arrears before their membership could be considered "automaticallysuspended" and their status as "good standing" members lost. Since Ram's August1959 dues had been paid, he could not have been suspended automatically anddeprived of good-standing membership either within the following month, or uponits expiration; under the Association's constitution and bylaws such consequences ofdues delinquency could not have eventuated until November 30, 1959, when, pre-sumptively, his 3 months' dues arrearage might have accrued.No situation warranting an employee's discharge for failure to maintain Associa-tionmembership, within the Respondent Employer's business complex, had everarisen prior to Ram's announcement of his intention to withhold dues payments.Neither Respondent, therefore, could cite any established or mutually maintainedviewpoint or practice with respect to interpretation or effectuation of the contractualunion-security provisions now under consideration; absent evidence of such an estab-lished viewpoint or practice, the relevant contract language, construed to accordwith the respondent labor organization's constitution and bylaws, can only be givenface value interpretation.Evaluation of Ram's treatment, however-presumptivelybased upon Excel's contract with the respondent labor organization-persuasivelysuggests the propriety of determination that the Association's demand for his dis-charge because of dues delinquency, initially presented before September 25, 1959,and effectively reiterated on that date, followed by the announcement of GeneralManager Fox essentially that he would be subject to discharge pursuant to con-tractual requirements if still dues delinquent by the month's end, was really incon-sistentwith the contractual requirement which the respondents purportedly effectu-ated.No fixed intention by parties privy to contractual union-security arrangementsroutinely to effectuate such agreements in ways patently out of harmony with theirterms can be presumed.Upon the entire record, therefore, even without regard tothe contract's failure to qualify as privileged under the Section 8(a)(3) proviso,I find merit in the General Counsel's contention that the Respondent Employermust have effectuated the complainant's discharge, pursuant to the RespondentAssociation's demand, for some reason other than his failure to meet contractuallyestablished requirements with respect to the maintenance of Association member- ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.507ship as a condition of employment.ComparePacific Transport Lines, Inc.,119NLRB 1505, 1509-1510, in this connection. Such action attributable to the Re-spondent Employer would clearly constitute unfair labor practices.Liabilityof the Respondent Association1.Status as a dominated organizationImplicit within the consolidated complaint,there will be found a contention bythe General Counsel essentially that the Respondent Association's existence,through-out the period with which this case is concerned,as an organization dominated,assisted,supported,and subjected to interferenceby therespondent enterprises, in-volved that organization in the commission of unfair labor practices under Sec-tion 8(b)(1)(A) and (2) of the statute.No Agencydecisional pronouncementshave been cited to support such a contention;no arguments have been presentedwith respect to its merit.The contention must be rejected.Mere existence as theRespondent Employer's creature should not subject the respondent labor organizationto statutory sanctions.2.Union-security agreementsWhile the respondent labor organization'smere existence-passive by definition-may not warrant any remedial order addressed to thatbody,itsparticipationin themaintenance and effectuation of union-security contracts disentitled to privilegeunder the Section 8(a) (3) proviso would certainly seem to require administrativeinterdiction.Cf.Bernhard-Altmann Texas Corporation(International Ladies Gar-ment Workers'Union,AFL-CIO),122 NLRB 1289,enfd.280 F.2d 616 (C.A.D.C.).Labor organizations restrain and coerce employees in the exercise of rights statu-torily guaranteed when they participate in the maintenance and effectuation of con-tracts whereby they arerecognized as exclusive bargaining representatives of desig-nated employee groups despite their lack of statutory qualification.A fortiori,similar conclusions have been found warranted upon recordswhichestablish thatsuch labor organizations,disqualified for recognition,have effectively claimed theright to maintain and enforce contractual union-security arrangements.Upon theentire record,I find the respondent labor organization,by virtueof its participationin the maintenance and effectuation of union-security agreements not entitled tostatutory protection,guilty of restraint and coercion of employees in the exercise ofrights statutorily guaranteed;clearly, also,such a course of conduct,attributable tothe respondent labor organization,warrants characterization as "causing or attempt-ing to cause"Respondent Employer to discriminate against employees in violationof Section 8(a)(3) of the statute.And Iso find.3.Thedischarge of RamWhen, representatives of the Respondent Association demanded Rams'discharge-purportedly pursuant to contractual union-security provisions herein found to havebeen maintained and effectuated without statutory authority-the respondent labororganization became involved in a distinct and separately cognizable unfair laborpractice,I find, within the meaning of Section 8(a) (2) of the statute.Additionally,reference has been made to the General Counsel's parallel contention that Ram'sdischarge was demanded,without regard to any contractual right claimed by therespondent labor organization,for reasons other than his failure to tender theperiodic dues uniformly required of employees as a condition precedent to theretention of Association membership.Since an appropriate reference to the Asso-ciation'sconstitution and bylaws will establish that Ram, despite his dues delin-quency, had not yet lost "good standing"membership in the respondent labororganization,this contention would appear to warrant acceptance as meritorious.I so find.,(An Association representative suggests that Ram's September dues paymentwas probably withheld because of his desire to court discharge.The complainant'sconduct in this respect,theAssociation representativewould contend,derivedfrom his desire to achieve some sort of reprisal,through Agencyaction, for theorganization's denial of hisJuly 1959loan application.Nothingprobative in thepresent record would seem to warrant acceptance of such a contentionEvenif considered established,however, the suggestion noted could hardly be consideredsufficient to defeat the consolidated complaint herein.Cf.FalstaffBrewing Corpora-tion,128NLRB 294. The statute protects the right of any union member toexpress dissatisfaction over the stewardship of his organization'selected officers;employees who engage in activity designed to vrotest the presumed maladministra- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of their organization's affairs cannot be said to have forfeited their statutoryprotection against union-sponsored demands for their discharge.)Upon the entire record,I find the respondent labor organization responsible forthe effective prosecution of a demand for Ram'sdischarge;by its conduct in thisparticular respect, I find,the RespondentAssociation caused the Respondent Em-ployer to discriminate against Ram in violation of Section 8(a)(3) of the statuteand, derivately,restrained and coerced employees of each respondent enterprise inthe exercise of rights statutorily guaranteed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent Employer and the Respondent Association setforth in section III, above,since it developed in connection with operations of theRespondent Employer described in section I, above, has a close, intimate,and sub-stantial relation to trade, traffic, and commerce among the several States, and, ifcontinued,would tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in and continue toengage in unfair labor practices,itwill be recommended that they cease and desisttherefrom and take certain affirmative action,including the posting of appropriatenotices, designed to effectuate the policies of the Act, as amended.It has been found,specifically, that the Respondent Employer dominated, sup-ported,and interfered with the administration of Brown Employees Association; itwill be recommended,therefore,that the Respondent Employer cease and desistfrom such conduct, and that it cease and desist from interference with the representa-tion of its employees through a labor organization of their own free choice.Becauseof the determination herein that Brown Employees Association functions as a domi-nated organization,itwill be recommended that the Respondent Employer withdrawrecognition from the Association and completely disestablish it as the representativeof employees within the Respondent Employer's business complex, for the purposeof dealing with any of the respondent enterprises concerning grievances,labor dis-putes, wages,rates of pay,hours of employment,or other terms or conditions ofemployment;theRespondent Employer should refrain from recognizing BrownEmployees Association,or any successor organization,for any of the foregoingpurposes.These recommendations are not intended to prevent employees, afterunfair labor practices have been remedied and the conditions for a free choiceestablished,from adopting representation from their own ranks, or any other kindof representation,if such is their genuine desire, unfettered by employer domination,interference,assistance,or support.Ben Corson Manufacturing Co., et al,112NLRB 323, 346.Concurrently,itwill be recommended that the Respondent Employer cease givingeffect to its March 1, 1958, agreements with Brown Employees Association, or anyother contracts with that organization.This recommendation,however, should notbe construed to preclude the Respondent Employer from the continued effectuationof all substantive terms, conditions of employment,and benefits set forth in suchagreements;the recommendation is intended only to deprive Brown EmployeesAssociation of status as an employee representative privy to trade agreements.Additionally,it has been found that the Respondent Employer discriminated withrespect to the employment tenure and employment conditions of Hyman Ram toencourage Association membership,in violation of Section 8(a)(3) of the Act, asamended;that its conduct in this respect contributed to the Association's support;and that its employees were,thereby, interfered with, restrained,and coerced inthe exercise of rights statutorily guaranteed.The Respondent Association has beenheld to have caused the Respondent Employer to engage in the proscribed conductfound.Normally, such determinations would suggest the propriety of an initialrecommendation that Ram be proffered immediate and full reinstatement to hisformer position or substantially equivalent employment,without prejudice to hisseniority or other rights and privileges.The record establishes, however, that appro-priate reinstatement was offered Ram by the Respondent Employer on November 5,1959, and that he rejected the offer.To remedy this aspect of the present consoli-datedmatter,therefore,itwill be recommended merely that the Respondents,jointly and severally, make whole the complainant for any loss of pay or otherincidents of the employment relationship which he may have suffered as a result ofdiscrimination practiced against him, by the payment to him of a sum of moneyequal to the amount he normally would have earned as an Excel employee betweenSeptember 25, 1959,when he was subjected to discrimination,and November 5, 1959, ACE WHOLESALE ELECTRICAL SUPPLY CO., ETC.509when the Respondent Employer's unconditional offer of reinstatement was com-municated to him, less his net earnings during the period indicated.Crosset LumberCompany,8 NLRB 440, 497-498;Republic Steel Corporation v. N.L.R.B.,311 U.S.7.Ram's pay losses, for which he should be made whole, should be computed on aquarterly basis, pursuant to the formula which the Board now utilizes.F.W. Wool-worth Company,-90 NLRB 289, 291-294;N.L.R.B. v. Seven-Up Bottling Companyof Miami, Inc.,344 U.S. 344.In this connection, also, it will be recommended that .the Respondent Employer,in order to make possible.expeditious compliance with-the recommendations, hereinmade with regard to backpay, preserve and.make available. to the Board and itsagents, upon request,all pertinent payroll and other records.The Respondent Employer's involvement in domination and support of the Re-spondent Association and interference with its administration; compounded by theirjointparticipation in themaintenance -and enforcement of contractual union-security provisions herein found both improper and, alternatively, improperly en.forced, indicates a general purpose, attributable to both the Respondent Employerand the respondent labor organization, to limit the lawful rights of employees.Upon the entire record, I am persuaded that the unfair labor practices found arepotentially related to similar unfair labor practices, the future commission of whichmay reasonably be anticipated, in view of the course of conduct found attributableto the Respondents herein. (While the record does establish the dispatch of writtennotice by the Respondent Employer to the Respondent Association that union-security provisions in their currently effective agreements will no longer, be recog-nized as valid or enforceable, no effort has- been made to relieve employees of the,constraintsnecessarily incidental to the Respondent Employer's domination andsupport of, the Respondent Association, and interference with its administration,through the activity therein of supervisory personnel.Absent such action, obviouslythe possibility remains that employees may be constrained in the'exercise of rightsstatutorily guaranteed.)The preventive purposes of the statute will be thwarted, I,find, unless remedial action in this consolidated case can be.made coextensive with,the threat.In order, therefore, to make.the interdependent guarantees of Section 7;effective, -prevent a recurrence of, the unfair, labor practices found, minimize indus-trial strife which burdens and obstructs commerce, and thus effectuate the statutory.policies, it will be recommended that the Respondents cease and desist from infringe-ment, in any other manner, upon rights guaranteed Eby - the aforesaid statutoryprovision.The union-security agreements between the Respondent Association and the re-spondent enterprises, currently effective, have been found improper, based upon mydetermination that the Association could not qualify as a labor organization author-ized to execute union-security agreements permissible under the Section 8(a)(3)proviso.Pursuant to these agreements, during the 6-month period prior to the serv-ice of charges upon them, and since the service of 'such charges, the RespondentEmployer and the Association have required employees to pay initiation fees anddues to the respondent labor organization as a condition of employment. (Therecord establishes that the Respondent Association did receive a notice sent in behalfof the Respondent Employer on November 9, 1959, that the respondent enterpriseswould not longer honor their contractual union-security commitments.There is asuggestion in the record that the Respondent Association may not have made anyeffort to collect dues since receipt of this notice; the matter, however, has not beensettled. )By their maintenance and enforcement of invalid contractual union-securityarrangements, the Respondents have necessarily coerced employees to pay the feesand dues necessary to achieve and retain membership in the respondent labororganization.To expunge the coercive effect of these illegal exactions and ade-quately to remedy the unfair labor practices found, it will be recommended thatthe Respondent Employer and the Association be required to reimburse the employ-ees and former employees of each respondent enterprise for any fees or dues unlaw-fully exacted from them as a condition of obtaining or retaining employment.Virginia Electric and Power Company v. N.L.R.B.,319 U.S. 533, 539. Such re-imbursement should be made jointly and severally by the Respondents.BroderickWood ProductsCompany, 118 NLRB 38, enfd. 61 F. 2d 548 (C.A. 10). Thereimbursement liability of both Respondents should cover the period beginning 6months prior to the filing and service of original charges in the present consolidatedcase against the Respondent Employer and Association, respectively, and shouldextend to all moneys thereafter collected, until the abandonment by the Associationand the respondent enterprises of contractual union-security requirements hereinfound violative of the statute. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the foregoing findings of fact, and upon-the -entire record in- thisconsolidated case; I make the following:--CONCLUSIONS OF LAW4.Rubin Brown, an individual, doing business as, Ace Wholesaletlectrical, SupplyCo., Brown Wholesale Electric Co., Excel Electrical Supply. Co.,andCourtesy.Wholesale Electric Co., designated collectively as the Respondent Employer herein,all function.as a single,integratedemployer, withinthe meaningof Section (2) ofthe Act asamended, engaged,separately and collectively, in commerce and businessactivitieswhich affect commerce within the meaning of Section 2(6) and (7) ofthe Act, as amended.2.Brown Employees Association,designatedas theRespondentAssociationherein, is a labor organization within themeaning ofSection 2(5) of the Act, asamended, which admits employees of-the Respondent Employer, only, to membership.3.By domination, assistance,, contributions of support, and interference with.the administration of the respondent labor organization, through the participation ofemployer spokesmen and supervisory personnel in 'the organization's affairs, andthroughmaintenance and effectuation of union-security provisions embodied invarious contracts with the organization designated the Respondent Employer hasengaged in and continues to engage in unfair labor practices within the meaning ofSection 8(a)(1), (2), and (3) of the Act, as_amended.4.By participation in the maintenance and effectuation of certain contractualunion-security arrangements disqualified from consideration as privileged underSection 8(a)(3) of the Act, as amended, because of the Respondent Association'scharacter as an organization maintained and assisted by conduct statutorily definedas an unfair labor practice, the designated organization has engaged in and con-tinuesto engage in unfair labor practices within themeaning,of Section,8(b) (.1) (A)and (2) of the Act, as amended.5.By causing the Respondent Employer to discriminate against Hyman Ram inviolation of Section 8(a)(3) of the Act, as amended, or to discriminateagainst himbecause his Association membership had been denied or terminated on some groundother than his failure to tender the periodic dues uniformly required as a conditionprecedent to the acquisition or retention of membership, the Respondent Associationhas engaged in and continues to engage in unfair, labor practices within themeaningof Section 8(b)(1)(A) and (2) of the Act, as amended.6.By discriminating'-with respect toHymanRam's ;employment tenure and theterms and conditions of his employment to encourage Association membership, theRespondent Employer has engaged in and continues to engage in unfair laborpracticeswithin the meaning of Section 8(a)(1), (2), and (3) of the Act, asamended.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act, as amended.[Recommendationsomitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate-the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT dominate or interfere with the administration of Brown Em-ployees Association, or contribute financial or other support to that organizationor any other labor organization, through the participation of supervisorypersonnel in themanagementof the organization's affairs.WE WILL NOT encourage membership in Brown Employees Association, orany other labor organization, by the dischargeor suspensionof employeesbecause of their failure to acquire or retain membership in the labor organiza-tionaforesaid, or by discrimination against them in any othermanner inregard to their hire or tenure of employment or any term or condition of theiremployment, except to the extent permitted by Section 8(a)(3) of the Act, asamended.WE WILL NOT interfere with, restrain, or coerce employees in any othermanner, in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheirown free choice, and to engage in other concerted activities for the ACE WHOLESALE ELECTRICAL SUPPLY CO.,ETC.511purpose of collective bargaining and other mutual aid and 'protection, or torefrain from any and all such activities, except to the extent that such rightsmay, be i affected by an agreement which requires membership in a labor or-ganization as a condition of employment, authorized in Section 8(a) (3) ofthe Act, as amended.WE WILL withdraw and withhold all recognition from Brown EmployeesAssociation and completely disestablish that organization or any successorthereto as the representative of any of our employees for the purpose of dealingwith us concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other terms or conditions of employmentWE WILL, jointly and severally with Brown Employees Association, makewhole Hyman Ram for any loss of pay he may have suffered by reason of dis-crimination practiced against him.WE WILL, jointly and severally with Brown Employees Association, reim-burse,our present and former employees for moneys improperly exacted fromthem pursuant to "union-security provisions in our 1958-60 contract withBrown Employees Association.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by an agreement executed in conformity with Section 8(a)(3) ofthe National Labor Relations Act, as amended.We will not discriminate in regardto hire or tenure of employment, or any other condition of employment, againstany employee because of membership in or activities on behalf of any such labororganization.------------------------------Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALLMEMBERS OFBROWN EMPLOYEES ASSOCIATIONPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT perform,maintain,enforce, or effectuate the union-securityprovisions of our 1958-60 contractss with Ace Wholesale Electrical Supply Co.,Brown Wholesale Electric Co., Excel Electrical Supply Co., or Courtesy Whole-sale Electric Co., or any superseding contract with these business enterprises.WE WILL NOT cause or attempt to cause any of the business enterprises desig-nated to, discharge, suspend, or otherwise discriminate against employees be-cause, of their failure to acquire or retain membership in Brown EmployeesAssociation, or for other reasons.'WE' WILL NOT restrain, or 'coerce employees, in, ,any other ^ manner, in theexercise of their right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their own free choice,or to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid and protection, or to refrain from any and all suchactivities.WE WILL, jointly and severally with the business enterprises previouslydesignated, make whole Hyman Ram for any loss of pay he may have sufferedas a result of the discrimination practiced against him.WE WILL, jointly and severally with the business enterprises previouslydesignated, reimburse their present and former employees for moneys im-properly exacted from them pursuant to union-security provisions in our1958-60 contracts, or any superseding agreements, since May 29, 1959.BROWN EMPLOYEES ASSOCIATION,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days-from the date hereof, and must not bealtered, defaced,. or covered by any other material.